Exhibit 10.1

Execution Version

THIRD AMENDMENT AND EXTENSION AGREEMENT

THIRD AMENDMENT AND EXTENSION AGREEMENT, dated as of May 2, 2017 (this
“Agreement”), to the Second Amended and Restated Credit Agreement, dated as of
May 5, 2014 as amended by the First Amendment dated as of June 1, 2015 and the
Second Amendment dated as of May 27, 2016 (the “Existing Credit Agreement” and
as further amended, supplemented or modified from time to time, the “Credit
Agreement”), among AIR LEASE CORPORATION, a Delaware corporation (the
“Borrower”), the several lenders from time to time parties thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”) and the other parties thereto.

W I T N E S S E T H:

WHEREAS, pursuant to the Existing Credit Agreement, the Lenders agreed to make,
and have made, certain loans and other extensions of credit to the Borrower;

WHEREAS, the Borrower has delivered an extension request notice dated as of
April 5, 2017 to the Administrative Agent requesting an extension of the
Termination Date under the Credit Agreement and the Lenders party to this
Agreement are willing to extend the Termination Date applicable to each such
Lender on the terms set forth herein;

WHEREAS, the Borrower has requested that certain provisions of the Existing
Credit Agreement be amended as set forth herein and the Required Lenders are
willing to agree to such amendments on the terms set forth herein; and

WHEREAS, each of the Lenders listed in Exhibit B (the “Increasing Commitment
Lenders”) now desires to increase its Commitment under the Credit Agreement
pursuant to Section 2.1(d) thereof that provides that any Lender may increase
its Commitment under the Credit Agreement with the consent of the Borrower and
the Administrative Agent;

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1.   Defined Terms.  Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Existing Credit Agreement.

SECTION 2.   Extension.  Each of the Lenders party to this Agreement hereby
agrees to extend, effective as of the Effective Date (as defined below), its
Termination Date under the Credit Agreement to May 5, 2021 pursuant to Section
2.1(g) of the Credit Agreement.

SECTION 3.   Amendments to Existing Credit Agreement.  The Existing Credit
Agreement is hereby amended with the stricken text deleted (indicated textually
in the same manner as the following example: stricken text) and with the
double-underlined text added (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto.

SECTION 4.   Commitment Increases.  Each of the Increasing Commitment Lenders
agrees that, as of the Effective Date, its Commitment shall be increased as
specified on Exhibit B hereto.

SECTION 5.   Effective Date.  This Agreement shall become effective on the date
(the “Effective Date”) on which the following conditions have been satisfied or
waived by the Administrative Agent:







--------------------------------------------------------------------------------

 



(a)  the Administrative Agent shall have received a counterpart of this
Agreement, executed and delivered by a duly authorized officer of each of the
Borrower, each Increasing Commitment Lender and the Required Lenders;

(b)  the Administrative Agent shall have received each of the documents required
to be delivered pursuant to Section 2.1(b) of the Credit Agreement in connection
with any Increasing Commitment Lender; and  

(c)  the Administrative Agent shall have received reimbursement or payment of
all of its reasonable and documented out-of-pocket expenses incurred in
connection with this Agreement, any other documents prepared in connection
herewith and the transaction contemplated hereby, including, without limitation,
fees, disbursements and reasonable charges of counsel to the Administrative
Agent.

SECTION 6.   Representations and Warranties.  The Borrower hereby represents and
warrants that (a) each of the representations and warranties made by the
Borrower in the Loan Documents or any notice or certificate delivered in
connection therewith (other than the representation and warranty contained in
Section 4.2 of the Existing Credit Agreement) shall be, after giving effect to
this Agreement, true and correct in all material respects (provided that any
representation or warranty that is qualified by materiality shall be true and
correct in all respects) on and as of the Effective Date as if made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects (provided that any
representation or warranty that is qualified by materiality shall be true and
correct in all respects) as of such earlier date and (b) after giving effect to
this Agreement, no Default or Event of Default shall have occurred and be
continuing.

SECTION 7.   GOVERNING LAW; WAIVER OF JURY TRIAL.  THIS AGREEMENT, THE RIGHTS
AND OBLIGATIONS OF THE PARTIES UNDER AND ANY CLAIM OR CONTROVERSY RELATED TO
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.  EACH PARTY HERETO HEREBY AGREES AS SET
FORTH IN SECTION 10.12 OF THE CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH
IN FULL HEREIN.

SECTION 8.   Amendments; Execution in Counterparts.  (a) This Agreement shall
not constitute an amendment of any other provision of the Existing Credit
Agreement not referred to herein and, except as expressly provided for herein,
shall not be construed as a waiver or consent to any further or future action on
the part of the Borrower that would require a waiver or consent of the Lenders
or the Administrative Agent.  Except as expressly amended hereby, the provisions
of the Existing Credit Agreement are and shall remain in full force and effect. 

(b)  The Borrower and the other parties hereto hereby acknowledge and agree
that this Agreement shall constitute a “Loan Document” as such term is used in
the Existing Credit Agreement, and each reference in the Existing Credit
Agreement as amended hereby to the “Loan Documents” shall be deemed to include
this Agreement.

(c)  This Agreement may not be amended nor may any provision hereof be waived
except pursuant to a writing signed by each of the parties hereto. 

(d)  This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by email
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. 







--------------------------------------------------------------------------------

 



A set of the copies of this Agreement signed by all the parties shall be lodged
with the Borrower and the Administrative Agent.

SECTION 7. Severability; Integration.  (a)  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

(b)  This Agreement and the other Loan Documents represent the agreement of the
Borrower, the Administrative Agent and the Lenders with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

 

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

 

 

 

AIR LEASE CORPORATION

 

 

 

By:

/s/ Gregory B. Willis

 

Name: Gregory B. Willis

 

Title: Executive Vice President and

 

           Chief Financial Officer

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative
Agent and as a Lender

 

 

 

By:

/s/ Cristina Caviness

 

Name: Cristina Caviness

 

Title: Vice President   

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

Bank of America, N.A., as a Lender

 

 

 

By:

/s/ William Soo

 

Name: William Soo

 

Title: Director

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

Bank of China, Los Angeles Branch, as a Lender

 

 

 

By:

/s/ Ou Yong

 

Name: Ou Yong

 

Title: SVP & Deputy Branch Manager

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

Citibank, N.A., as a Lender

 

 

 

By:

/s/ Thomas Hollahan

 

Name: Thomas Hollahan

 

Title: Vice President

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

Mizuho Bank, Ltd., as a Lender

 

 

 

By:

/s/ Donna DeMagistris

 

Name: Donna DeMagistris

 

Title: Authorized Signatory

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Lender

 

 

 

By:

/s/ Elizabeth Willis

 

Name: Elizabeth Willis

 

Title: Vice President

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

BMO Harris Bank, N.A., as a Lender

 

 

 

By:

/s/ Guadalupe Marquez

 

Name: Guadalupe Marquez

 

Title: Director

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

Societe General; as Lender

 

 

 

By:

/s/ Nigel Elvey

 

Name: Nigel Elvey

 

Title: Director

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

SunTrust Bank, as a Lender

 

 

 

By:

/s/ Doug Kennedy

 

Name: Doug Kennedy

 

Title: Director

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

Industrial and Commercial Bank of China Limited,

 

New York Branch, as a Lender

 

 

 

By:

/s/ Guoshen Sun

 

Name: Guoshen Sun

 

Title: Deputy General Manager

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

FIFTH THIRD BANK, as a Lender

 

 

 

By:

/s/ Aimee Nelson

 

Name: Aimee Nelson

 

Title: Managing Director

 





 

--------------------------------------------------------------------------------

 



 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

By:

/s/ Ryan Durkin

 

Name: Ryan Durkin

 

Title: Authorized Signatory

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

Lloyds Bank plc, as a Lender

 

 

 

By:

/s/ Daven Popal

 

Name: Daven Popal

 

Title: Senior Vice President Transaction Execution

 

 

 

 

 

By:

/s/ Joel Slomko

 

Name: Joel Slomko

 

Title: Assistant Vice President Transaction Execution

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

Royal Bank of Canada, as a Lender

 

 

 

By:

/s/ Scott Umbs

 

Name: Scott Umbs

 

Title: Authorized Signatory

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

Wells Fargo Bank, N.A. as a Lender

 

 

 

By:

/s/ Richard T. Zell

 

Name: Richard T. Zell

 

Title: Vice President

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

Commonwealth Bank of Australia, as a Lender

 

 

 

By:

/s/ Erik Doebler

 

Name: Erik Doebler

 

Title: Associate Director

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ David A. Wild

 

Name: David A. Wild

 

Title: Senior Vice President

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

By:

/s/ Michael King

 

Name: Michael King

 

Title: Authorized Signatory

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

BNP PARIBAS , as a Lender

 

 

 

By:

/s/ Robert Papas

 

Name: Robert Papas

 

Title: Managing Director

 

 

 

 

 

By:

/s/ Melissa Dykl

 

Name: Melissa Dykl

 

Title: Director

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

Apple Bank for Savings, as a Lender

 

 

 

By:

/s/ Jonathan Byron

 

Name: Jonathan Byron

 

Title: SVP

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

Citizens Bank, N.A., as a Lender

 

 

 

By:

/s/ Darran Wee

 

Name: Darran Wee

 

Title: Senior Vice President

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

Bank of the West, as a Lender

 

 

 

By:

/s/ David G. Kronen

 

Name: David G. Kronen

 

Title: Director, Regional Manager

 

 

 

 

 

By:

/s/ Sidney Jordan

 

Name: Sidney Jordan

 

Title: Managing Director

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

DBS Bank Ltd., as Lender

 

 

 

By:

/s/ Yeo How Ngee

 

Name: Yeo How Ngee

 

Title: Managing Director

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

U.S. Bank, National Association, as a Lender

 

 

 

By:

/s/ G. Scott Lambert

 

Name: G. Scott Lambert

 

Title: Vice President

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

STIFEL BANK & TRUST, as a Lender

 

 

 

By:

/s/ Matthew L. Diehl

 

Name: Matthew L. Diehl

 

Title: Senior Vice President

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

CITY NATIONAL BANK, as a Lender

 

 

 

By:

/s/ Eric Lo

 

Name: Eric Lo

 

Title: Vice President

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as a

 

Lender

 

 

 

By:

/s/ Michael King

 

Name: Michael King

 

Title: Vice President

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

Land Bank of Taiwan, New York Branch, as a Lender

 

 

 

By:

/s/ Arthur Chen

 

Name: Arthur Chen

 

Title: General Manager

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

Bank of Communications Co., Ltd., New York Branch

 

as a Lender

 

 

 

By:

/s/ Niu, Kerong

 

Name: Niu, Kerong

 

Title: General Manager

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

Chang Hwa Commercial Bank Ltd, New York Branch,

 

as a Lender

 

 

 

By:

/s/ Jane S.C. Yang

 

Name: Jane S.C. Yang

 

Title: VP & General Manager

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

CIT Bank, N.A., as a Lender

 

 

 

By:

/s/ Jean-Pierre Knight

 

Name: Jean-Pierre Knight

 

Title: Managing Director

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

Woodforest National Bank, as Lender

 

 

 

By:

/s/ Sean Walker

 

Name: Sean Walker

 

Title: SVP

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

The Governor and Company of the Bank of Ireland,

 

as a Lender

 

 

 

By:

/s/ Philip Greene

 

Name: Philip Greene

 

Title: Senior Manager

 

 

 

 

 

By:

/s/ Frank Schmitt

 

Name: Frank Schmitt

 

Title: Associate Director

 

 

 



 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Amendments to Existing Credit Agreement.

 

$2,100,000,000

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

among

 

AIR LEASE CORPORATION,

as Borrower,

 

The Several Lenders from Time to Time Parties Hereto,

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

Dated as of May 5, 2014

 

J.P. Morgan securities LLC, CITIGROUP GLOBAL MARKETS INC., RBC CAPITAL MARKETS,
BMO CAPITAL MARKETS, RBS SECURITIES INC., CREDIT SUISSE SECURITIES (USA) LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, WELLS FARGO SECURITIES, LLC,
FIFTH THIRD SECURITIES, INC., and MIZUHO SECURITIES USA INC.

as Joint Lead Arrangers and Joint Bookrunners

 

JPMORGAN CHASE BANK, N.A., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIGROUP GLOBAL MARKETS INC., MIZUHO BANK, LTD., BMO CAPITAL MARKETS CORP., BNP
PARIBAS, SUNTRUST ROBINSON HUMPHREY, INC., FIFTH THIRD BANK, GOLDMAN SACHS BANK
USA, ICBC INTERNATIONAL CAPITALINDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED,
MUFG UNIONNEW YORK BRANCH, THE BANK, N.A OF TOKYO-MITSUBISHI UFJ, LTD., RBC
CAPITAL MARKETS, SANTANDER BANK, N.A., and WELLS FARGO BANK, N.A. and BANK OF
CHINA, LOS ANGELES BRANCH as Second Amendment Joint Lead Arrangers and Joint
Bookrunners and as Third Amendment Joint Lead Arrangers and Joint Bookrunners

 

CITIBANK, N.A. and Royal bank of canada
as Syndication Agents

 

BANK OF AMERICA, N.A., CITIBANK, N.A., MIZUHO BANK, LTD., BMO HARRIS BANK N.A.,
BNP PARIBAS, and SUNTRUST BANK

as Second Amendment Co-Syndication Agents

 

BMO HARRIS BANK N.A. and THE ROYAL BANK OF SCOTLAND PLC
as Documentation Agents

 

FIFTH THIRD BANK, GOLDMAN SACHS BANK USA, INDUSTRIAL AND COMMERCIAL BANK OF
CHINA LIMITED, NEW YORK BRANCH, MUFG UNIONTHE BANK, N.A OF TOKYO-MITSUBISHI UFJ,
LTD., ROYAL BANK OF CANADA, SANTANDER BANK, N.A., and WELLS FARGO BANK, N.A. and
BANK OF CHINA, LOS ANGELES BRANCH

as Second Amendment Co-Documentation Agents

 

 



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

Section 1.

DEFINITIONS


1

 

 

 

1.1

Defined Terms


1

1.2

Other Definitional Provisions.

20 19

 

 

 

Section 2.

AMOUNT AND TERMS OF COMMITMENTS


20

 

 

 

2.1

Commitments


20

2.2

Procedure for Borrowing

23 22

2.3

Swingline Commitment[Reserved]


23

2.4

Procedure for Swingline Borrowing; Refunding of Swingline Loans[Reserved]

24 23

2.5

Facility Fees, etc.

25 23

2.6

Termination or Reduction of Commitments

25 23

2.7

Optional Prepayments

25 23

2.8

Conversion and Continuation Options

26 23

2.9

Limitations on Eurodollar Tranches

26 24

2.10

Interest Rates and Payment Dates

26 24

2.11

Computation of Interest and Fees

27 25

2.12

Inability to Determine Interest Rate

27 25

2.13

Pro Rata Treatment and Payments

28 25

2.14

Requirements of Law

29 27

2.15

Taxes

30 28

2.16

Indemnity

33 31

2.17

Change of Lending Office

33 31

2.18

Replacement of Lenders

34 31

2.19

Defaulting Lenders

34 32

2.20

Competitive Bid Procedure

36 33

 

 

 

SECTION 3.

Letters of Credit

38 35

 

 

 

3.1

L/C Commitment

38 35

3.2

Procedure for Issuance of Letter of Credit

38 36

3.3

Fees and Other Charges

38 36

3.4

L/C Participations

39 36

3.5

Reimbursement Obligation of the Borrower

40 37

3.6

Obligations Absolute

40 37

3.7

Letter of Credit Payments

40 38

3.8

Applications

40 38

 

 

 

Section 4.

REPRESENTATIONS AND WARRANTIES

40 38

 

 

 

4.1

Financial Condition

41 38

4.2

No Change

41 38

4.3

Existence; Compliance with Law

41 39

4.4

Power; Authorization; Enforceable Obligations

41 39

4.5

No Legal Bar

41 39

4.6

Litigation

42 39

 





i

--------------------------------------------------------------------------------

 

 

 

 

 

4.7

No Default

42 39

4.8

Ownership of Property

42 39

4.9

Intellectual Property

42 40

4.10

Taxes

42 40

4.11

Federal Regulations

42 40

4.12

Labor Matters

43 40

4.13

ERISA

43 40

4.14

Investment Company Act; Other Regulations

43 41

4.15

Subsidiaries

43 41

4.16

Use of Proceeds

43 41

4.17

Environmental Matters

43 41

4.18

Accuracy of Information, etc.

43 41

4.19

Anti-Corruption Laws and Sanctions.

44 42

 

 

 

Section 5.

CONDITIONS PRECEDENT

44 42

 

 

 

5.1

Conditions to Initial Extension of Credit

44 42

5.2

Conditions to Each Extension of Credit After the Closing Date

45 43

 

 

 

Section 6.

AFFIRMATIVE COVENANTS

46 43

 

 

 

6.1

Financial Statements

46 44

6.2

Certificates; Other Information

47 44

6.3

Payment of Obligations

47 45

6.4

Maintenance of Existence; Compliance

47 45

6.5

Maintenance of Property; Insurance

48 45

6.6

Inspection of Property; Books and Records; Discussions

48 45

6.7

Notices

48 46

6.8

Use of Proceeds

48 46

6.9

Accuracy of Information

49 46

6.10

Future Guarantors

49 46

 

 

 

Section 7.

NEGATIVE COVENANTS

49 47

 

 

 

7.1

Financial Condition Covenants

49 47

7.2

Indebtedness

49 47

7.3

Fundamental Changes

50 47

7.4

Restricted Payments

50 48

7.5

Transactions with Affiliates

51 49

7.6

Changes in Fiscal Periods

52 49

7.7

Lines of Business

52 50

 

 

 

Section 8.

EVENTS OF DEFAULT

52 50

 

 

 

Section 9.

The Agents

55 52

 

 

 

9.1

Appointment

55 52

9.2

Delegation of Duties

55 53

9.3

Exculpatory Provisions

55 53

9.4

Reliance by Administrative Agent

56 53

9.5

Notice of Default

56 53

 





ii

--------------------------------------------------------------------------------

 

 

   

 

 

9.6

Non-Reliance on Agents and Other Lenders

56 54

9.7

Indemnification

57 54

9.8

Agent in Its Individual Capacity

57 55

9.9

Successor Administrative Agent

57 55

9.10

Arrangers, Documentation Agents and Syndication Agents

58 55

 

 

 

Section 10.

MISCELLANEOUS

58 55

 

 

 

10.1

Amendments and Waivers

58 55

10.2

Notices

59 56

10.3

No Waiver; Cumulative Remedies

60 57

10.4

Survival of Representations and Warranties

60 57

10.5

Payment of Expenses and Taxes

60 57

10.6

Successors and Assigns; Participations and Assignments

61 59

10.7

Adjustments; Set‑off

64 62

10.8

Counterparts

65 62

10.9

Severability

65 62

10.10

Integration

65 63

10.11

Governing Law

65 63

10.12

Submission To Jurisdiction; Waivers

65 63

10.13

Acknowledgements

66 63

10.14

Releases

67 64

10.15

Confidentiality

67 64

10.16

WAIVERS OF JURY TRIAL

68 65

10.17

USA Patriot Act

68 65

10.18

Suspended Terms

68 65

10.19

Prior Credit Agreement

68 66

 





iii

--------------------------------------------------------------------------------

 

 

 

SCHEDULES:

 

1.1A

Commitments

1.1B

Departing Lenders

3.1

Letters of Credit Issued Under Prior Credit Agreement

4.15

Subsidiaries

 

 

EXHIBITS:

 

A

Form of Assignment and Assumption

B-1

Form of Closing Certificate

B-2

Form of Solvency Certificate

C

Form of Legal Opinion of Manatt, Phelps & Phillips, LLP

D

Form of Compliance Certificate

E-1 - E-4

Form of U.S. Tax Compliance Certificate

F-1

Form of New Lender Supplement

F-2

Form of Commitment Increase Supplement

G

Form of Guaranty

H

Form of Extension Agreement

 

 

 



iv

--------------------------------------------------------------------------------

 

1

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
May 5, 2014, among AIR LEASE CORPORATION, a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (the “Lenders”), JPMORGAN CHASE BANK,
N.A., as administrative agent.

 

The parties hereto hereby agree as follows:

 

SECTION 1.    DEFINITIONS

 

1.1     Defined Terms.  As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

 

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of 1% and
(c) the Eurodollar Rate that would be calculated as of such day (or, if such day
is not a Business Day, as of the next preceding Business Day) in respect of a
proposed Eurodollar Loan with a one-month Interest Period plus 1.0%.  Any change
in the ABR due to a change in the Prime Rate, the Federal Funds Effective Rate
or such Eurodollar Rate shall be effective as of the opening of business on the
day of such change in the Prime Rate, the Federal Funds Effective Rate or such
Eurodollar Rate, respectively.

 

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.

 

“Administrative Agent”:  JPMorgan Chase Bank, N.A., together with its
Affiliates, as the arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors.

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
controls, is controlled by, or is under common control with, such Person.  For
purposes of this definition, “control” of a Person means possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Agent Indemnitee”: as defined in Section 9.7. 

 

“Agents”:  the collective reference to the Administrative Agent and any other
agent identified on the cover page of this Agreement.

 

“Aggregate Exposure Percentages”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Extensions of Credit at such
time to the Total Extensions of Credit at such time.

 

“Agreement”:  as defined in the preamble hereto.

 

“Aircraft Assets”:  aircraft, airframes, engines (including spare engines),
parts and pre-delivery payments relating to the foregoing.

 

“ALC Maillot”: ALC Maillot Jaune Borrower, LLC, a Delaware limited liability
company.

 





 

--------------------------------------------------------------------------------

 

2

“ALC Warehouse”: ALC Warehouse Borrower, LLC, a Delaware limited liability
company.

 

“Anti-Corruption Laws”:  (a) the United States Foreign Corrupt Practices Act of
1977 and all other United States laws, rules and regulations applicable to the
Borrower and its Subsidiaries concerning or relating to bribery or corruption
and (b) the UK Bribery Act of 2010.

 

“Applicable Margin”:  with respect to Loans of any Type (other than Competitive
Loans) at any time, the applicable rate per annum which is applicable at such
time with respect to such Loans of such Type as set forth in the Pricing Grid.

 

“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

 

“Arrangers”:  the Lead Arrangers and Joint Bookrunners identified on the cover
page of this Agreement.

 

“Assignee”:  as defined in Section 10.6(b).

 

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit A.

 

“Available Commitment”:  as to any Lender at any time, an amount equal to the
excess, if any, of (a) such Lender’s Commitment then in effect over (b) such
Lender’s Extensions of Credit then outstanding;  provided, that in calculating
any Lender’s Extensions of Credit for the purpose of determining such Lender’s
Available Commitment pursuant to Section 2.5(a), the aggregate principal amount
of Swingline Loans then outstanding shall be deemed to be zero..

 

 “Bankruptcy Event”:  with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided,  further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Benefitted Lender”:  as defined in Section 10.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Board of Directors”:  (a) with respect to a corporation, the Board of Directors
of the corporation or (other than for purposes of determining Change of Control)
the executive committee of the Board of Directors; and (b) with respect to any
other Person, the board or committee of such Person serving a similar function.

 





 

--------------------------------------------------------------------------------

 

3

“Borrower”:  as defined in the preamble hereto.

 

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City or Los Angeles are authorized or required by
law to close, provided, that with respect to notices and determinations in
connection with, and payments of principal and interest on, Eurodollar Loans,
such day is also a day for trading by and between banks in Dollar deposits in
the interbank eurodollar market.

 

“Capital Lease”:  at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

 

“Capital Stock”:  with respect to any Person, all equity interests in such
Person, including any Common Stock, Preferred Stock, limited liability or
partnership interests (whether general or limited), and all warrants or options
with respect to, or other rights to purchase, the foregoing, but excluding
Convertible Notes and Indebtedness (other than Preferred Stock) convertible into
equity.

 

“Cash and Cash Equivalents”:  (a) cash and cash equivalents, as defined in
accordance with GAAP, and (b) commercial paper, certificates of deposit,
guaranteed investment contracts, repurchase agreements and similar securities
where the obligor to the Borrower is rated A (or equivalent rating) or above by
any Rating Agency (or in the case of commercial paper, rated P-1 or higher by
Moody’s or A-1 or higher by S&P).

 

“Change of Control”:  an event or series of events by which:

 

(a)     a “person” or “group” within the meaning of Section 13(d) of the
Exchange Act other than the Borrower, a direct or indirect Subsidiary of the
Borrower, or any employee or executive benefit plan of the Borrower and/or its
Subsidiaries, has become the “beneficial owner,” as defined in Rule 13d-3 under
the Exchange Act, of the Borrower’s Common Stock representing more than 50% of
the total voting power of all Common Stock of the Borrower then outstanding and
constituting Voting Stock; or

 

(b)     the consummation of (i) any consolidation or merger of the Borrower
pursuant to which the Borrower’s Common Stock will be converted into the right
to obtain cash, securities of a Person other than the Borrower, or other
property or (ii) any sale, lease or other transfer in one transaction or a
series of related transactions of all or substantially all of the consolidated
assets of the Borrower and its Subsidiaries, taken as a whole, to any other
Person other than a direct or indirect Subsidiary of the Borrower; provided,
 however, that a transaction described in clause (i) or (ii) in which the
holders of the Borrower’s Common Stock immediately prior to such transaction own
or hold, directly or indirectly, more than 50% of the voting power of all Common
Stock of the continuing or surviving corporation or the transferee, or the
parent thereof, outstanding immediately after such transaction and constituting
Voting Stock shall not constitute a Change of Control.

 

“Closing Date”:  the date on which the conditions precedent set forth in Section
5.1 shall have been satisfied, which date is May 5, 2014.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 





 

--------------------------------------------------------------------------------

 

4

“Commitment”:  as to any Lender, the obligation of such Lender, if any, to make
Loans (other than Competitive Loans) and participate in Swingline Loans and
Letters of Credit in an aggregate principal and/or face amount not to exceed the
amount set forth under the heading “Commitment” opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be increased from time to time pursuant
to Section 2.1(b) or otherwise changed from time to time pursuant to the terms
hereof.  The amount of the Total Commitments as of the Closing Date is
$2,100,000,000.

 

“Commitment Increase Supplement”:  a supplement to this Agreement substantially
in the form of Exhibit F-2.

 

“Commitment Period”: the period from and including the Closing Date to the
earlier of the Termination Date and the date of termination of the Commitments.

 

“Common Stock”:  any class of capital stock of any corporation now or hereafter
authorized, the right of which to share in distributions of either earnings or
assets of such corporation is without limit as to any amount or percentage.

 

“Competitive Bid”:  an offer by a Lender to make a Competitive Loan in
accordance with Section 2.20.

 

“Competitive Bid Rate”:  with respect to any Competitive Bid, the Margin or the
Fixed Rate, as applicable, offered by the Lender making such Competitive Bid.

 

“Competitive Bid Request”:  a request by the Borrower for Competitive Bids in
accordance with Section 2.20.

 

“Competitive Borrowing”:  a Competitive Loan or group of Competitive Loans of
the same Type made on the same date and as to which a single Interest Period is
in effect.

 

“Competitive Loan”:  a Loan made pursuant to Section 2.20.

 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit D.

 

“Consolidated Adjusted EBITDA”:  with reference to any period, Consolidated Net
Income for such period plus, to the extent deducted in determining Consolidated
Net Income, depreciation, amortization, interest expense, income taxes, stock
based compensation expense and any other non-cash, non-recurring losses or
charges of the Borrower and its consolidated Subsidiaries.

 

“Consolidated Interest Expense”:  for any period, all interest expense in
respect of Indebtedness of the Borrower and its consolidated Subsidiaries
deducted in determining Consolidated Net Income together with all interest
capitalized or deferred during such period and not deducted in determining
Consolidated Net Income for such period, excluding all debt discount and expense
amortized or required to be amortized in the determination of Consolidated Net
Income for such period.

 

“Consolidated Leverage Ratio”:  as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated Shareholders’ Equity
on such day.

 

“Consolidated Net Income”:  with reference to any period, the net income (or
loss) of the Borrower and its consolidated Subsidiaries for such period, on a
consolidated basis, provided that there

 





 

--------------------------------------------------------------------------------

 

5

shall be excluded any net income, gain or losses during such period from (a) any
change in accounting principles in accordance with GAAP, (b) any prior period
adjustment resulting from any change in accounting principles in accordance with
GAAP, (c) any discontinued operations and (d) any extraordinary items.

 

“Consolidated Shareholders’ Equity”:  as of any date of determination,
shareholders’ equity as reflected in the Borrower’s consolidated financial
statements at such date.

 

“Consolidated Total Debt”:  at any date of determination, the aggregate
principal amount of all Indebtedness of the Borrower and its Subsidiaries at
such date, determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Unencumbered Assets”:  the assets of the Borrower and its
Subsidiaries on a consolidated basis, consisting of (a) Cash and Cash
Equivalents and Marketable Securities, in each case to the extent not subject to
a Lien (other than customary bankers’ liens and rights of setoff and offset) and
(b) non-pledged Aircraft Assets, valued at the net book value thereof.

 

“Consolidated Unsecured Indebtedness”:  Unsecured Indebtedness of the Borrower
and its Subsidiaries, on a consolidated basis after eliminating intercompany
items.

 

“Contractual Obligation”:  as to any Person, any material agreement, instrument
or other undertaking to which such Person is a party or by which it or any of
its property is bound.

 

“Convertible Notes”:  Indebtedness of the Borrower that is optionally
convertible into Common Stock of the Borrower (and/or cash based on the value of
such Common Stock) and/or Indebtedness of a Subsidiary of the Borrower that is
optionally exchangeable for Common Stock of the Borrower (and/or cash based on
the value of such Common Stock).

 

“Credit Party”:  the Administrative Agent, the Issuing Lender, the Swingline
Lender or any other Lender.

 

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulting Lender”:  any Lender (a) that has failed, within two Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) that has notified the Borrower or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) that has failed,
within three Business Days after request by a Credit Party, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in

 





 

--------------------------------------------------------------------------------

 

6

form and substance satisfactory to it and the Administrative Agent, (d) that
has, or whose Lender Parent has, become the subject of a Bankruptcy Event or (e)
with respect to which the Swingline Lender or the Issuing Lender has a good
faith belief that such Lender has defaulted in fulfilling its obligations under
one or more other agreements in which such Lender commits to extend credit.

 

“Departing Lender”:  each lender under the Prior Credit Agreement that does not
have a Commitment hereunder and is identified on Schedule 1.1B.

 

“Disposition”:  with respect to any property, any sale, lease (other than in the
ordinary course of business), sale and leaseback, assignment, conveyance,
transfer or other disposition thereof.  The terms “Dispose” and “Disposed of”
shall have correlative meanings.

 

“Disqualified Capital Stock”: with respect to any Person, any Capital Stock of
such Person that by its terms is (1) required to be redeemed or redeemable at
the option of the holder prior to the Termination Date in effect at the time of
issuance for consideration other than Qualified Capital Stock; or (2)
convertible at the option of the holder into Disqualified Capital Stock or
exchangeable for Indebtedness.

 

“Disqualified Lender”:  each Person who is a competitor of the Borrower or an
Affiliate thereof or who is an air carrier and, in each case, is expressly
identified in a written list that the Borrower provides to the Administrative
Agent and requests the Administrative Agent to post to Intralinks or other
electronic system. The Administrative Agent shall have no responsibility or
liability to monitor or enforce such list of Disqualified Lenders.

 

“Documentation Agents”: the Documentation Agents identified on the cover page of
this Agreement.

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Early Commitment Termination Date”: as defined in Section 2.19(e).

 

“ECA Indebtedness”:  any Indebtedness incurred in order to fund the deliveries
of new Aircraft Assets, which Indebtedness is guaranteed by one or more Export
Credit Agencies.

 

 “Eligible Assignee”: (a) any Lender and any Affiliate of any Lender, and (b)
(i) a commercial bank organized under the laws of the United States or any state
thereof, (ii) a savings and loan association or savings bank organized under the
laws of the United States or any state thereof, (iii) a commercial bank
organized under the laws of any other country or a political subdivision
thereof, provided that, with respect to this clause (iii), (A) such bank is
acting through a branch or agency located in the United States or (B) such bank
is organized under the laws of a country that is a member of the Organization
for Economic Cooperation and Development or a political subdivision of such
country and (iv) a finance company, insurance company, mutual fund, leasing
company or other financial institution or fund (whether a corporation,
partnership or other entity) that is engaged in making, purchasing or otherwise
investing in commercial loans in the ordinary course of its business, and having
total assets in excess of $250,000,000; provided that, in each case, except with
the consent of the Borrower, no Disqualified Lender shall be an Eligible
Assignee.

 

“Environmental Laws”:  any Requirements of Law concerning protection of the
environment or exposure to toxic or deleterious materials.

 





 

--------------------------------------------------------------------------------

 

7

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“ERISA Affiliate”:  any trade or business (whether or not incorporated) that,
together with any Group Member, is treated as a single employer under Section
414(b), (c), (m) or (o) of the Code.

 

“ERISA Event”:  (a) any Reportable Event; (b) the existence with respect to any
Plan of a Prohibited Transaction; (c) any failure by any Pension Plan to satisfy
the minimum funding standards (within the meaning of Sections 412 or 430 of the
Code or Section 302 of ERISA) applicable to such Pension Plan, whether or not
waived; (d) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Pension Plan, the failure to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
the failure by any Group Member or any ERISA Affiliate to make any required
contribution to a Multiemployer Plan; (e) the incurrence by any Group Member or
any  ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any Pension Plan, including but not limited to the imposition
of any Lien in favor of the PBGC or any Pension Plan; (f) a determination that
any Pension Plan is, or is expected to be, in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA); (g) the receipt by
any Group Member or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Pension Plan or to appoint
a trustee to administer any Pension Plan under Section 4042 of ERISA; (h) the
incurrence by any Group Member or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Pension Plan or
Multiemployer Plan; or (i) the receipt by any Group Member or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from a Group
Member or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, Insolvent, in Reorganization or in “endangered” or “critical”
status, within the meaning of Section 432 of the Code or Section 305 of ERISA.

 

 “Eurodollar Loans”:  Loans, the rate of interest applicable to which is based
upon the Eurodollar Rate (or, with respect to Competitive Loans, the rate of
interest applicable to which is based upon the Margin plus the applicable
Eurodollar Rate).

 

“Eurodollar Rate”:  with respect to any Eurodollar Loan for any Interest Period,
the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “Screen Rate”) at approximately 11:00 A.M., London
time, two Business Days prior to the commencement of such Interest Period;
provided, that, if the Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) with respect to Dollars, then
the Eurodollar Rate shall be the Interpolated Rate at such time. “Interpolated
Rate” means, at any time, the rate per annum determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the Screen Rate for the longest period (for which that Screen Rate
is available in Dollars) that is shorter than the Impacted Interest Period and
(b) the Screen Rate for the shortest period (for which that Screen Rate is
available for Dollars) that exceeds the Impacted Interest Period, in each case,
at such time.

 





 

--------------------------------------------------------------------------------

 

8

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

 

“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Exchange Act”:  the Securities Exchange Act of 1934, as amended.

 

“Export Credit Agencies”:  collectively, the export credit agencies or other
Governmental Authorities that provide export financing of new Aircraft Assets
(including, but not limited to, the Brazilian Development Bank, Compagnie
Francaise d’Assurance pour le Commerce Exterieur, Her Britannic Majesty’s
Secretary of State acting by the Export Credits Guarantee Department,
Euler-Hermes Kreditversicherungs AG, the Export-Import Bank of the United
States, the Export Development Canada or any successor thereto).

 

“Extension Agreement”:  an Extension Agreement, substantially in the form of
Exhibit H.

 

“Extensions of Credit”:  as to any Lender at any time, an amount equal to the
sum of (a) the aggregate principal amount of all Loans (other than Competitive
Loans) held by such Lender then outstanding, and (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

 

“Facility”:  the Commitments and the extensions of credit thereunder.

 

“Facility Fee Rate”:  the percentage rate per annum which is applicable at such
time as set forth in the Pricing Grid.

 

“FATCA”: Sections 1471 through 1474 of the Code, as in effect on the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and any regulations
or official interpretations thereof.

 

“Federal Funds Effective Rate”:  for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100th of 1%) of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100th of 1%) of the quotations for such day of such transactions
received by JPMorgan Chase Bank, N.A. from three federal funds brokers of
recognized standing selected by it.

 

“Fee Payment Date”:  (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Commitment
Period.

 

“First Amendment”: the First Amendment to the Second Amended and Restated Credit
Agreement dated June 1, 2015 among Air Lease Corporation as Borrower, the
several lenders party thereto and JPMorgan Chase Bank, N.A. as Administrative
Agent for the Lenders.

 

“First Amendment Effective Date”: the date on which the conditions precedent set
forth in Section 3 of the First Amendment shall have been satisfied or waived,
which date is June 1, 2015.

 





 

--------------------------------------------------------------------------------

 

9

“Fitch”:  Fitch Rating Service, Inc.

 

“Fixed Rate”:  with respect to any Competitive Loan (other than a Competitive
Loan that is a Eurodollar Loan), the fixed rate of interest per annum specified
by the Lender making such Competitive Loan in its related Competitive Bid.

 

“Fixed Rate Loan”:  a Competitive Loan bearing interest at a Fixed Rate.

 

“Funding Office”:  the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”:  generally accepted accounting principles in the United States as in
effect on the date hereof and consistent with those used in the preparation of
the most recent audited financial statements referred to in Section 4.1.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

 

“Group Members”:  the collective reference to the Borrower and its Subsidiaries.

 

“Guarantee Obligations”:  with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person: (a) to
purchase such Indebtedness or obligation or any property constituting security
therefor; (b) to advance or supply funds (i) for the purchase or payment of such
Indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
Indebtedness or obligation; (c) to lease properties or to purchase properties or
services primarily for the purpose of assuring the owner of such Indebtedness or
obligation of the ability of any other Person to make payment of the
Indebtedness or obligation; or (d) otherwise to assure the owner of such
Indebtedness or obligation against loss in respect thereof.  In any computation
of the Indebtedness or other liabilities of the obligor under any Guarantee
Obligation, the Indebtedness or other obligations that are the subject of such
Guarantee Obligation shall be assumed to be direct obligations of such obligor
to the extent of such obligor’s liability with respect thereto.

 

“Guarantor”:  each Subsidiary that now or hereafter executes and delivers a
Guaranty; provided that upon release or discharge of such Subsidiary from the
Guaranty in accordance with this Agreement, such Subsidiary ceases to be a
Guarantor.

 

“Guaranty”:  collectively, one or more guaranties of the Obligations made by the
Guarantors in favor of the Administrative Agent and the Lenders, substantially
in the form of Exhibit G, including any supplements to an existing Guaranty in
substantially the form that is a part of Exhibit G.

 

“Indebtedness”:  of any Person at any date, without duplication, (a) its
liabilities for borrowed money and its redemption obligations in respect of
Preferred Stock that is mandatorily

 





 

--------------------------------------------------------------------------------

 

10

redeemable at the option of the holder thereof prior to the Termination Date in
effect at the time of the issuance of such Preferred Stock; (b) its liabilities
for the deferred purchase price of property acquired by such Person (excluding
accounts payable and accrued expenses arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property); (c) (i) all
liabilities appearing on its balance sheet in accordance with GAAP in respect of
Capital Leases and (ii) all liabilities which would appear on its balance sheet
in accordance with GAAP in respect of Synthetic Leases assuming such Synthetic
Leases were accounted for as Capital Leases; (d) all liabilities for borrowed
money secured by any Lien with respect to any property owned by such Person
(whether or not it has assumed or otherwise become liable for such liabilities);
(e) all its reimbursement obligations in respect of drawn letters of credit or
instruments serving a similar function issued or accepted for its account by
banks and other financial institutions (whether or not representing obligations
for borrowed money); (f) the net aggregate Swap Termination Value of all Swap
Agreements of such Person; and (g) any Guarantee Obligation of such Person with
respect to liabilities of a type described in any of clauses (a) through (f)
hereof.

 

“Indemnified Liabilities”:  as defined in Section 10.5. 

 

“Indemnitee”:  as defined in Section 10.5. 

 

“Index Debt”:  senior, unsecured, long-term indebtedness for borrowed money of
the Borrower that is not guaranteed by any other Person or subject to any other
credit enhancement.

 

“Insolvent”:  with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Interest Payment Date”:  (a) as to any ABR Loan (other than any Swingline
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the Termination Date, (b) as to any Eurodollar Loan
having an Interest Period of three months or less, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest
Period, and (d) as to any Fixed Rate Loan, the last day of the Interest Period
applicable to the Competitive Borrowing of which such Fixed Rate Loan is a part
and, in the case of a Fixed Rate Loan with an Interest Period of more than 90
days' duration (unless otherwise specified in the applicable Competitive Bid
Request), each day prior to the last day of such Interest Period that occurs at
intervals of 90 days' duration after the first day of such Interest Period, and
any other dates that are specified in the applicable Competitive Bid Request as
Interest Payment Dates with respect to such Borrowing and (e) as to any
Swingline Loan, the day that such Loan is required to be repaid.

 

“Interest Period”:  (a) as to any Eurodollar Loan, (i) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (ii) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the

 





 

--------------------------------------------------------------------------------

 

11

Administrative Agent not later than 4:00 P.M., New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto, and (b) as to any Competitive Borrowing of Fixed
Rate Loans, the period (which shall not be less than seven days or more than 360
days) commencing on the date of such Competitive Borrowing and ending on the
date specified in the applicable Competitive Bid Request; provided that, all of
the foregoing provisions relating to Interest Periods are subject to the
following:

 

(i)       if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)       the Borrower may not select an Interest Period that would extend
beyond the Termination Date; and

 

(iii)       any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

 

“Investment Grade Rating”:  a rating equal to or higher than BBB- (or the
equivalent) by S&P or Fitch, as applicable.

 

“IRS”:  as defined in Section 2.15(e).

 

“Issuing Lender”:  each of JPMorgan Chase Bank, N.A., Natixis, New York Branch
and any other Lender approved by the Administrative Agent and the Borrower that
has agreed in its sole discretion to act as an “Issuing Lender” hereunder, or
any of their respective Affiliates, in each case in its capacity as issuer of
any Letter of Credit.  Each reference herein to “the Issuing Lender” shall be
deemed to be a reference to the relevant Issuing Lender.

 

“Issuing Lender L/C Commitment Sublimit”:  for JPMorgan Chase Bank, N.A.,
$55,000,000, for Natixis, New York Branch, $50,000,000 and for any other Issuing
Lender, the amount agreed in writing between the Issuing Lender and the
Borrower.

 

“Joint Venture”:  as to any Person, any other Person designated as a “joint
venture” (1) that is not a Subsidiary of such Person and (2) in which such
Person owns less than 100% of the equity or voting interests.

 

“L/C Commitment”:  $150,000,000.

 

“L/C Exposure”:  at any time, the total L/C Obligations.  The L/C Exposure of
any Lender at any time shall be its Revolving Percentage of the total L/C
Exposure at such time.

 

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

 

“L/C Participants”:  the collective reference to all the Lenders other than the
Issuing Lender.

 





 

--------------------------------------------------------------------------------

 

12

“Lender Parent”:  with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.

 

“Lenders”:  as defined in the preamble hereto.  For the avoidance of doubt, the
term “Lenders” excludes all Departing Lenders.

 

“Letters of Credit”:  as defined in Section 3.1(a).

 

“Lien”:  with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement and any Capital Lease, upon or with
respect to any property or asset of such Person.

 

“Loans”:  the loans made by the Lenders to the Borrower pursuant to this
Agreement. 

 

“Loan Documents”:  this Agreement, the Notes, the Guaranty, any Extension
Agreement and any amendment, waiver, supplement or other modification to any of
the foregoing.

 

“Loan Parties”:  each Group Member that is a party to a Loan Document.

 

“Margin”:  with respect to any Competitive Loan that is a Eurodollar Loan, the
marginal rate of interest, if any, to be added to or subtracted from the
Eurodollar Rate to determine the rate of interest applicable to such Loan, as
specified by the Lender making such Loan in its related Competitive Bid.

 

“Marketable Securities”:  either (a) debt securities that are rated BBB- or
above by Fitch, BBB- or above by S&P, or Baa3 or above by Moody’s or (b) senior
debt securities of issuers that are rated BBB- or above by Fitch, BBB- or above
by S&P, or Baa3 or above by Moody’s.

 

“Material Adverse Effect”:  (a) a material adverse effect on the business,
assets, property or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole or (b) a material impairment on the validity or
enforceability of this Agreement or any of the other Loan Documents or the
totality of the rights or remedies of the Lenders hereunder or thereunder.

 

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

“Moody’s”:  Moody’s Investors Service, Inc.

 

“Multiemployer Plan”:  a plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“New Lender”:  as defined in Section 2.1(c).

 

“New Lender Supplement”:  as defined in Section 2.1(c).

 

“Non-Excluded Taxes”:  as defined in Section 2.15(a).

 

“Non-Recourse Indebtedness”: with respect to any Person, any Indebtedness of
such Person or its Subsidiaries that is, by its terms, recourse only to specific
assets and non-recourse to the

 





 

--------------------------------------------------------------------------------

 

13

assets of such Person generally and that is neither guaranteed by any Affiliate
(other than a Subsidiary) of such Person or would become the obligation of any
Affiliate (other than a Subsidiary) of such Person upon a default thereunder;
provided, however, that the existence of a guarantee that is not a guarantee of
payment of Indebtedness shall not cause the related Indebtedness to fail to be
Non-Recourse Indebtedness.

 

“Non-U.S. Lender”:  as defined in Section 2.15(e).

 

“Notes”:  the collective reference to any promissory note evidencing Loans.

 

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred or suffered to exist, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, the Letters
of Credit, or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.

 

“Organizational Document”:  as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person.

 

“Other Connection Taxes”: with respect to any Credit Party, Taxes imposed as a
result of a present or former connection between such Credit Party and the
jurisdiction imposing such Tax (other than connections arising solely from such
Credit Party having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes”:  any and all present or future stamp, court, documentary,
intangible, recording, filing or similar taxes or any excise or property taxes
arising from any payment made hereunder or from the execution, delivery,
performance, registration or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, including any interest, additions to tax
or penalties applicable thereto, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment or sale of a participation (other
than an assignment made pursuant to Section 2.18).

 

“Participant”:  as defined in Section 10.6(c).

 

“Participant Register”:  as defined in Section 10.6(c).

 

“Patriot Act”:  as defined in Section 10.17.

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Pension Plan”:  any Plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA.

 





 

--------------------------------------------------------------------------------

 

14

“Permitted Bond Hedge Transaction”:  any call or capped call option (or
substantively equivalent derivative transaction) on the Borrower’s Common Stock
purchased by the Borrower in connection with an issuance of any Convertible
Notes; provided that the purchase price for such Permitted Bond Hedge
Transaction, less the proceeds received by the Borrower from the sale of any
related Permitted Warrant Transaction, does not exceed the net proceeds received
by the Borrower from the sale of such Convertible Notes issued in connection
with the Permitted Bond Hedge Transaction.

 

“Permitted Warrant Transaction”:  any call option, warrant or right to purchase
(or substantively equivalent derivative transaction) on the Borrower’s Common
Stock sold by the Borrower substantially concurrently with any purchase by the
Borrower of a related Permitted Bond Hedge Transaction.

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  any employee benefit plan as defined in Section 3(3) of ERISA,
including any employee welfare benefit plan (as defined in Section 3(1) of
ERISA), any employee pension benefit plan (as defined in Section 3(2) of ERISA),
and any plan which is both an employee welfare benefit plan and an employee
pension benefit plan, and in respect of which any Group Member or any ERISA
Affiliate is (or, if such Plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Preferred Stock”:  any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.

 

“Pricing Grid”:  with respect to any Eurodollar Loan or ABR Loan, or with
respect to the facility fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “Applicable Margin
for Eurodollar Loans”, “Applicable Margin for ABR Loans” or “Facility Fee Rate”,
as the case may be, based upon the ratings by Moody’s, S&P and Fitch,
respectively, applicable on such date to the Index Debt:

 

Rating for the Index

Debt

Applicable

Margin for

Eurodollar

Loans

Applicable Margin

for ABR Loans

Facility

Fee Rate

Level I

 

Rating for the Index Debt of at least BBB+ by S&P/BBB+ by Fitch/Baa1 by Moody’s

0.975%

0.00%

0.15%

 





 

--------------------------------------------------------------------------------

 

15

Rating for the Index

Debt

Applicable

Margin for

Eurodollar

Loans

Applicable Margin

for ABR Loans

Facility

Fee Rate

Level II

 

Rating for the Index Debt of at least BBB by S&P/BBB by Fitch/Baa2 by Moody’s
and not Level I

1.05%

0.05%

0.20%

Level III

 

Rating for the Index Debt of at least BBB- by S&P/BBB- by Fitch/Baa3 by Moody’s
and not Level I or II

1.25%

0.25%

0.25%

Level IV

 

Rating for the Index Debt below Level III

1.45%

0.45%

0.30%

 

For purposes of the foregoing, (i) if at any time the Borrower has ratings for
the Index Debt from at least two Rating Agencies that fall within the same
Level, the Applicable Margin and the Facility Fee Rate (the “Applicable Rate”)
shall be based on such Level; provided that (x) if at any time the Borrower has
ratings for the Index Debt from two or three of the Rating Agencies that fall
within two different Levels that are one Level apart, the relevant Level for
purposes of determining the Applicable Rate shall be the Level for the higher of
the Moody’s rating (if any) or the S&P rating (if any) and (y) if at any time
the Borrower has ratings for the Index Debt from two or three of the Rating
Agencies that fall within different Levels that are two or more Levels apart,
the relevant Level for purposes of determining the Applicable Rate shall be the
Level that is one level below the Level for the highest of such ratings; (ii) if
at any time a rating for the Index Debt is provided only by one of Moody’s and
S&P, the Applicable Rate shall be based on the Level of such rating for the
Index Debt; (iii) if at any time neither Moody’s nor S&P shall have in effect a
rating for the Index Debt (other than by reason of the circumstances referred to
in the last sentence of this definition), the relevant Level for purposes of
determining the Applicable Rate shall be Level IV; and (iv) if the ratings
established or deemed to have been established by any Rating Agency for the
Index Debt shall be changed (other than as a result of a change in the rating
system of such Rating Agency), or at a time when there is an absence of a rating
by any Rating Agency for the Index Debt and such Rating Agency establishes a
rating for the Index Debt, such change shall be effective as of the date on
which it is first announced by such Rating Agency, irrespective of when notice
of such change shall have been furnished by the Borrower to the Administrative
Agent and the Lenders pursuant to Section 6.7 or otherwise. Each establishment
of or change in the Applicable Rate shall apply during the period commencing on
the effective date of such establishment or change and ending on the date
immediately preceding the effective date of the next such change.  If the rating
system of Moody’s or S&P shall

 





 

--------------------------------------------------------------------------------

 

16

change, or if Moody’s or S&P shall cease to be in the business of rating
corporate debt obligations, the Borrower and the Lenders shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such Rating Agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating of such Rating Agency most recently in effect prior to such change or
cessation.

 

“Prime Rate”:  the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).

 

“Prior Credit Agreement”:  the Amended and Restated Credit Agreement, dated as
of May 7, 2013, by and among the Borrower, certain financial institutions, and
JPMorgan Chase Bank, N.A., as administrative agent.

 

“Prohibited Transaction”:  as defined in Section 406 of ERISA and Section
4975(c) of the Code.

 

“Qualified Capital Stock”: all Capital Stock of a Person other than Disqualified
Capital Stock.

 

“Rating Agencies”:  collectively, S&P, Fitch and Moody’s.

 

“Refunded Swingline Loans”:  as defined in Section 2.4(b).

 

 “Register”:  as defined in Section 10.6(b)(iv).

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043, with
respect to a Pension Plan.

 

“Required Lenders”:  at any time, the holders of  more than 50% of (a) the Total
Commitments then in effect or, (b) if the Commitments have expired or been
terminated, for purposes of declaring the Loans to be due and payable pursuant
to Section 8, and for all purposes after the Loans become due and payable
pursuant to Section 8, the Total Extensions of Credit and the total Competitive
Loans then outstanding.

 

“Requirement of Law”:  as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 





 

--------------------------------------------------------------------------------

 

17

“Responsible Officer”:  the chief executive officer, president, chief financial
officer or chief accounting officer of the Borrower, but in any event, with
respect to financial matters, the chief financial officer of the Borrower.

 

“Restricted Payments”:  as defined in Section 7.4.

 

“Revolving Percentage”:  as to any Lender at any time, the percentage which such
Lender’s Commitment then constitutes of the Total Commitments or, at any time
after the Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Loans (other than Competitive Loans)
then outstanding constitutes of the aggregate principal amount of the Loans
(other than Competitive Loans) then outstanding, provided, that, in the event
that the Loans (other than Competitive Loans) are paid in full prior to the
reduction to zero of the Total Extensions of Credit, the Revolving Percentages
shall be determined in a manner designed to ensure that the other outstanding
Extensions of Credit shall be held by the Lenders on a comparable
basis.  Notwithstanding the foregoing, Revolving Percentages shall be determined
without regard to any Defaulting Lender’s Commitment.

 

“S&P”:  Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

 

“Sanctions”:  economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

 

“Sanctioned Country”:  at any time, a country or territory which is the subject
or target of any country-wide Sanctions.

 

“Sanctioned Person”:  at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.

 

“SEC”:  the Securities and Exchange Commission or any successor thereto.

 

“Second Amendment”: the Second Amendment to the Second Amended and Restated
Credit Agreement dated May 27, 2016 among Air Lease Corporation as Borrower, the
several lenders party thereto and JPMorgan Chase Bank, N.A. as Administrative
Agent for the Lenders.

 

“Secured Indebtedness”:  any Indebtedness secured by a Lien.

 

“Significant Subsidiary”: any Subsidiary that would be a “Significant
Subsidiary” of the Borrower within the meaning of Rule 1-02 under Regulation S-X
promulgated by the SEC.

 

“SPC Subsidiary”:  a Special Aircraft Financing Entity that has acquired from a
Person other than the Borrower or a Subsidiary a single Aircraft Asset and is
prohibited by its organizational documents or loan documents or other related
financing documents, without extension, replacement, modification or renewal
thereof, from incurring Indebtedness, other than the Indebtedness incurred to
finance such acquisition.

 

“Special Aircraft Financing Entity”:  (a) any Subsidiary of the Borrower (i)
that is a borrower under a lending facility for the purpose of purchasing or
financing Aircraft Assets, (ii) that has

 





 

--------------------------------------------------------------------------------

 

18

no Indebtedness other than Indebtedness that is non-recourse to the Borrower and
its Subsidiaries (other than (A) such Subsidiary and its Subsidiaries and (B) a
limited recourse pledge of the equity of any such Subsidiary) and the payment of
such Indebtedness is not guaranteed by or would become the obligation of the
Borrower and its Subsidiaries (other than such Subsidiary and its Subsidiaries),
and (iii) that engages in no business other than the purchase, finance, lease,
sale and management of Aircraft Assets and the ownership of special purpose
entities engaged in such purchase, finance, lease, sale and management, and
business incidental thereto and (b) any such special purpose entity described in
the foregoing clause (a)(iii) that is a Subsidiary of a Special Aircraft
Financing Entity; provided that “Special Aircraft Financing Entity” shall
include, without limitation, ALC Warehouse and ALC Maillot.

 

“Specified Indebtedness”:  with respect to any Person, any Indebtedness of such
Person the outstanding principal amount of which equals at least $100,000,000.

 

“Subordinated Obligation”: any Indebtedness of the Borrower (whether outstanding
on the Closing Date or thereafter incurred) that is expressly subordinated or
junior in right of payment to the Loans pursuant to a written agreement. 

 

“Subsidiary”:  as to any Person, any other Person in which such first Person or
one or more of its Subsidiaries or such first Person and one or more of its
Subsidiaries owns sufficient equity or voting interests to enable it or them (as
a group) ordinarily, in the absence of contingencies, to elect a majority of the
directors (or Persons performing similar functions) of such second Person, and
any partnership if more than a 50% interest in the profits or capital thereof is
owned by such first Person or one or more of its Subsidiaries or such first
Person and one or more of its Subsidiaries (unless such partnership can
ordinarily take major business actions without the prior approval of such Person
or one or more of its Subsidiaries).  Unless otherwise qualified, all references
to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Swap Agreement”:  (a) any and all interest rate swap transactions, basis swap
transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including, but without limitation, any options to enter
into any of the foregoing), and (b) any and all transactions of any kind, and
the related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement.

 

“Swap Termination Value”:  in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date of
determination prior to the date referenced in clause (a), the amounts(s)
determined as the mark to market values(s) for such Swap Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Agreements.

 

“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.3 in an aggregate principal amount at any
one time outstanding not to exceed $150,000,000.

 

“Swingline Exposure”:  at any time, the sum of the aggregate amount of all
outstanding Swingline Loans at such time.  Subject to Section 2.19(c)(i), the
Swingline Exposure of any Lender at any

 





 

--------------------------------------------------------------------------------

 

19

time shall be the sum of (a) its Revolving Percentage of the total Swingline
Exposure at such time other than any Swingline Loans made by such Lender in its
capacity as a Swingline Lender and (b) if such Lender shall be a Swingline
Lender, the principal amount of all Swingline Loans made by such Lender
outstanding at such time (to the extent that the other Lenders shall not have
funded their participations in such Swingline Loans).

 

“Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.

 

“Swingline Loans”:  as defined in Section 2.3(a).

 

“Swingline Participation Amount”:  as defined in Section 2.4(c). 

 

 “Syndication Agents”:  the Syndication Agents identified on the cover page of
this Agreement.

 

“Synthetic Lease”:  at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.

 

“Taxes”:  all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date”:  May 5, 2018, as such date may be extended from time to time
with respect to some or all of the Lenders pursuant to Section 2.1(g).

 

“Third Amendment and Extension Agreement”: the Third Amendment and Extension
Agreement to the Second Amended and Restated Credit Agreement dated May 2, 2017
among Air Lease Corporation as Borrower, the several lenders party thereto and
JPMorgan Chase Bank, N.A. as Administrative Agent for the Lenders.

 

“Third Amendment Effective Date”: the date on which the conditions precedent set
forth in Section 5 of the Third Amendment and Extension Agreement shall have
been satisfied or waived, which date is May 2, 2017.

 

“Total Commitments”:  at any time, the aggregate amount of the Commitments then
in effect.

 

“Total Extensions of Credit”:  at any time, the aggregate amount of the
Extensions of Credit of the Lenders outstanding at such time.

 

“Transferee”:  any Assignee or Participant.

 

“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan or, as
to any Competitive Loan, its nature as a Eurodollar Loan or a Fixed Rate Loan.

 

“United States”:  the United States of America.

 

“Unsecured Aircraft Financing Debt”:  as defined in Section 7.2(c). 

 





 

--------------------------------------------------------------------------------

 

20

“Unsecured Indebtedness”:  Indebtedness as to which the obligor thereunder has
not granted a Lien in favor of the holder(s) thereof as collateral security for
the repayment of such Indebtedness; provided that for the avoidance of doubt
obligations with respect to Capital Leases and obligations with respect to Swap
Agreements shall not constitute Unsecured Indebtedness.

 

“Voting Stock”:  Capital Stock of any class or classes, the holders of which are
ordinarily, in the absence of contingencies, entitled to elect the corporate
directors (or Persons performing similar functions).

 

“Wholly-Owned Subsidiary”:  at any time, any Subsidiary one hundred percent of
all of the equity interests (except directors’ qualifying shares) and voting
interests of which are owned by any one or more of the Borrower and the
Borrower’s other Wholly-Owned Subsidiaries at such time.

 

“Withdrawal Liability”:  any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

 

1.2     Other Definitional Provisions.  (a)  Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

(b)     As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made without
giving effect to any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein), (ii) the words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”, (iii) the word “incur” shall,
with respect to Indebtedness, be construed to mean incur, create, issue, assume
or become liable in respect of (and the words “incurred” and “incurrence” shall
have correlative meanings), (iv) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, leasehold interests and contract rights, and (v)
references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time.

 

(c)     The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(d)     The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

 

SECTION 2.      AMOUNT AND TERMS OF COMMITMENTS

 

2.1     Commitments.  (a)  Subject to the terms and conditions hereof, each
Lender severally agrees to make Loans to the Borrower from time to time during
the Commitment Period in an

 





 

--------------------------------------------------------------------------------

 

21

aggregate principal amount (i) at any one time outstanding which, when added
(after giving effect to any application of proceeds of such Loans pursuant to
Section 2.3) to the sum of (A)to such Lender’s Revolving Percentage of the L/C
Obligations then outstanding and (B) such Lender’s Swingline Exposure then
outstanding, does not exceed the amount of such Lender’s Commitment and (ii)
that will not result in the Total Extensions of Credit plus the aggregate
principal amount of outstanding Competitive Loans exceeding the Total
Commitments.  During the Commitment Period the Borrower may use the Commitments
by borrowing, prepaying the Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof.  The Loans may from time to
time be Eurodollar Loans or ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and
2.8.  Each Competitive Loan shall be made in accordance with the procedures set
forth in Section 2.20.  The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments and Competitive Bids of the Lenders are several
and no Lender shall be responsible for any other Lender's failure to make Loans
as required.

 

(b)      The Borrower and any one or more Lenders and/or New Lenders may from
time to time after the Closing Date agree that such Lender or New Lender or
Lenders or New Lenders shall establish a new Commitment or Commitments or
increase the amount of its or their Commitment or Commitments by executing and
delivering to the Administrative Agent, in the case of each New Lender, a New
Lender Supplement meeting the requirements of Section 2.1(c) or, in the case of
each Lender, a Commitment Increase Supplement meeting the requirements of
Section 2.1(d); provided that, (x) without the consent of the Required Lenders,
the aggregate amount of incremental Commitments established or increased after
the ClosingThird Amendment Effective Date pursuant to this paragraph shall not
exceed $1,900,000,0001,000,000,000, and (y) unless otherwise agreed to by the
Administrative Agent, each increase in the aggregate Commitments effected
pursuant to this paragraph shall be in a minimum aggregate amount of at least
$25,000,000.  Notwithstanding the foregoing, no increase in the Total
Commitments (or in the Commitment of any Lender) shall become effective under
this paragraph (b) unless, (i) on the proposed date of the effectiveness of such
increase, the conditions set forth in Section 5.2 shall be satisfied and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by an authorized officer of the Borrower and (ii) the
Administrative Agent shall have received documents consistent with those
delivered on the Closing Date under Section 5.1(c) as to the corporate power and
authority of the Borrower to borrow hereunder after giving effect to such
increase and under Section 5.1(d).  No Lender shall have any obligation to
participate in any increase described in this paragraph unless it agrees to do
so in its sole discretion.

 

(c)      Any additional bank, financial institution or other entity that is not
a Lender which, with the consent of the Borrower and the Administrative Agent
unless such New Lender is an Affiliate of a Lender (which consent of the
Administrative Agent shall not be unreasonably withheld, delayed or
conditioned), elects to become a “Lender” under this Agreement in connection
with any transaction described in Section 2.1(b) shall execute a New Lender
Supplement (each, a “New Lender Supplement”), substantially in the form of
Exhibit F-1, whereupon such bank, financial institution or other entity (a “New
Lender”) shall become a Lender, with a Commitment in the amount set forth
therein that is effective on the date specified therein, for all purposes and to
the same extent as if originally a party hereto and shall be bound by and
entitled to the benefits of this Agreement.

 

(d)      Any Lender, which, with the consent of the Borrower and the
Administrative Agent, elects to increase its Commitment under this Agreement
shall execute and deliver to the Borrower and the Administrative Agent a
Commitment Increase Supplement specifying (i) the amount of such Commitment
increase, (ii) the aggregate amount of such Lender’s Commitment after giving
effect to such Commitment increase, and (iii) the date upon which such
Commitment increase shall become effective.

 





 

--------------------------------------------------------------------------------

 

22

(e)      Unless otherwise agreed by the Administrative Agent, on each date upon
which the Commitments shall be increased pursuant to this Section, the Borrower
shall prepay all then outstanding Loans made to it, which prepayment shall be
accompanied by payment of all accrued interest on the amount prepaid and any
amounts payable pursuant to Section 2.16 in connection therewith, and, to the
extent it determines to do so, reborrow Loans from all the Lenders (after giving
effect to the new and/or increased Commitments becoming effective on such date).
Any prepayment and reborrowing pursuant to the preceding sentence shall be
effected, to the maximum extent practicable, through the netting of amounts
payable between the Borrower and the respective Lenders.

 

(f)      The Borrower shall repay all outstanding Loans on the Termination Date,
it being understood and agreed that in the event that the Termination Date is
extended pursuant to Section 2.1(g), the Borrower shall only be required to
repay the outstanding Loans of each non-extending Lender on the then-scheduled
Termination Date (determined without giving effect to such requested extension)
(unless the Loans and Commitments of such non-extending Lender are purchased by
a replacement financial institution pursuant to Section 2.18 or otherwise
assigned hereunder to a Lender which agrees to so extend the Termination Date).

 

(g)      The Termination Date with respect to the Commitments and the Loans may
be extended annually, in the manner set forth in this Section 2.1(g), in each
case for a period of one year measured from the latest Termination Date then in
effect. If the Borrower wishes to request an extension of the Termination Date,
it shall give notice to that effect to the Administrative Agent at any time and
from time to time after the first anniversary of the Closing Date and not less
than 30 days prior to the Termination Date then in effect (provided that the
Borrower may not make more than one such request in any one year). The
Administrative Agent shall promptly notify each Lender of receipt of such
request. Each Lender shall endeavor to respond to such request, whether
affirmatively or negatively (such determination in the sole discretion of such
Lender), by notice to the Borrower and the Administrative Agent within 10 days
of receipt of such request. Subject to the execution by the Borrower, the
Administrative Agent and such Lender of a duly completed Extension Agreement,
the Termination Date applicable to the Commitment and the Loans of each Lender
so affirmatively notifying the Borrower and the Administrative Agent shall be
extended for a period of one year from the latest Termination Date then in
effect; provided that (x) no Termination Date of any Lender shall be extended
unless Lenders having at least 50% in aggregate amount of the Commitments in
effect at the time any such extension is requested shall have elected so to
extend their Commitments, (y) on the date of any such extension of the
Termination Date, each of the representations and warranties made by any Loan
Party in the Loan Documents or any notice or certificate delivered in connection
therewith shall be true and correct in all material respects (provided that any
representation or warranty that is qualified by materiality shall be true and
correct in all respects) on and as of such date as if made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects (provided that any representation
or warranty that is qualified by materiality shall be true and correct in all
respects) as of such earlier date and (z) no Termination Date of any Lender
shall be extended if a Default or Event of Default shall have occurred and be
continuing. Any Lender which does not give such notice to the Borrower and the
Administrative Agent shall be deemed to have elected not to extend as requested,
and the Commitment of each non-extending Lender shall terminate on the
then-scheduled Termination Date (determined without giving effect to such
requested extension). The Borrower, at its discretion, will have the right at
any time pursuant to Section 2.18 to seek a substitute Eligible Assignee for any
Lender which does not elect to extend its Commitment.  Following any such
extension, the L/C Obligations shall continue to be held ratably among the
Lenders, but on the Termination Date as applicable to any non-extending Lender,
the L/C Obligations of such non-extending Lender shall be ratably reallocated,
to the extent of the Available Commitments of the extending Lenders, to the
extending Lenders (without regard to whether the conditions set forth in Section
5.2 can then be satisfied) and the Borrower shall cash

 





 

--------------------------------------------------------------------------------

 

23

collateralize the balance of such L/C Obligations in a manner reasonably
satisfactory to the Administrative Agent and the Issuing Lender (but in no event
in an amount greater than the difference, if positive, of outstanding L/C
Obligations of non-extending Lenders less the amount of L/C Obligations of
non-extending Lenders reallocated to extending Lenders as provided in this
section).  Notwithstanding anything to the contrary contained in this section,
the Borrower may not effectuate an extension of the Termination Date more than
fourfive times during the term of this Agreement.

 

(h)      The provisions of Section 2.1(f) and Section 2.1(g) shall supersede any
contrary provisions in Section 2.13, Section 10.1 and Section 10.7 of this
Agreement.

 

2.2     Procedure for Borrowing.  The Borrower may borrow under the Commitments
during the Commitment Period on any Business Day, provided that the Borrower
shall give the Administrative Agent irrevocable notice (which notice must be
received by the Administrative Agent (a) prior to 4:00 P.M., New York City time,
(a) three Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Loans, or (b) one Business Day prior to 1:00 P.M., New York City time
on the requested Borrowing Date, in the case of ABR Loans) (provided that any
such notice of a borrowing of ABR Loans to finance payments required by Section
3.5 may be given not later than 11:00 A.M., New York City time, on the date of
the proposed borrowing), specifying (i) the amount and Type of Loans to be
borrowed, (ii) the requested Borrowing Date and (iii) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor.  Each borrowing under
the  Commitments shall be in an amount equal to (x) in the case of ABR Loans,
$1,000,000 or a whole multiple thereof (or, if the then aggregate Available
Commitments are less than $1,000,000, such lesser amount), (y) in the case of
Eurodollar Loans, $5,000,000 or a whole multiple of $1,000,000 in excess thereof
and (z) in the case of Competitive Loans, $5,000,000 or a whole multiple of
$1,000,000 in excess thereof;  provided, that the Swingline Lender may request,
on behalf of the Borrower, borrowings under the Commitments that are ABR Loans
in other amounts pursuant to Section 2.4.  Upon receipt of any such notice from
the Borrower, the Administrative Agent shall promptly notify each Lender
thereof.  Each Lender will make the amount of its pro rata share of each
borrowing available to the Administrative Agent for the account of the Borrower
at the Funding Office prior to 12:00 Noon3:00 P.M. (or, in the case of same-day
borrowings of ABR Loans to finance payments required by Section 3.5, 1:00 P.M.),
New York City time, on the Borrowing Date requested by the Borrower in funds
immediately available to the Administrative Agent.  Such borrowing will then be
made available to the Borrower by the Administrative Agent not later than
4:003:30 P.M. (or in the case of same-day borrowings of ABR Loans to finance
payments required by Section 3.5, 1:00 P.M.), New York City time on such
Borrowing Date crediting the account of the Borrower on the books of such office
with the aggregate of the amounts made available to the Administrative Agent by
the Lenders and in like funds as received by the Administrative Agent. 

 

2.3      [Reserved].

 

2.4      [Reserved].

 

2.3      Swingline Commitment.  (a)  Subject to the terms and conditions hereof,
from time to time during the Commitment Period, the Swingline Lender agrees to
make a portion of the credit otherwise available to the Borrower under the
Commitments by making swing line loans (“Swingline Loans”) to the Borrower;
provided that (i) the sum of (x) the Swingline Exposure of such Swingline Lender
(in its capacity as a Swingline Lender and a Lender), (y) the aggregate
principal amount of outstanding Loans made by such Swingline Lender (in its
capacity as a Lender) and (z) the L/C Exposure of such Swingline Lender (in its
capacity as a Lender) shall not exceed its Commitment then in effect, (ii) the
sum of the outstanding Swingline Loans shall not exceed the Swingline Commitment
and (iii) the Borrower shall not request, and the Swingline Lender shall not
make, any Swingline Loan if, after giving

 





 

--------------------------------------------------------------------------------

 

24

effect to the making of such Swingline Loan, the aggregate amount of the
Available Commitments would be less than zero or the sum of the Total Extensions
of Credit and the aggregate principal amount of the outstanding Competitive
Loans would exceed the Total Commitments.  During the Commitment Period, the
Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof.  Swingline
Loans shall be ABR Loans only.

 

(b)     The Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Termination Date
and five Business Days after such Swingline Loan is made; provided that on each
date that a Loan is borrowed or that a Competitive Borrowing occurs, the
Borrower shall repay all Swingline Loans then outstanding and in connection
therewith, the proceeds of any such Loans or Competitive Borrowings (as the case
may be) shall be applied by the Administrative Agent to repay any Swingline
Loans outstanding.

 

2.4     Procedure for Swingline Borrowing; Refunding of Swingline
Loans.  (a)  Whenever the Borrower desires that the Swingline Lender make
Swingline Loans it shall give the Swingline Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Swingline Lender not later than 1:00 P.M., New York City time, on the proposed
Borrowing Date), specifying (i) the amount to be borrowed and (ii) the requested
Borrowing Date (which shall be a Business Day during the Commitment
Period).  Each borrowing under the Swingline Commitment shall be in an amount
equal to $500,000 or a whole multiple of $100,000 in excess thereof.  Not later
than 3:00 P.M., New York City time, on the Borrowing Date specified in a notice
in respect of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the amount of the Swingline Loan to be made by the Swingline
Lender.  The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Borrower on such Borrowing Date by depositing such proceeds in
the account of the Borrower with the Administrative Agent not later than 3:30
P.M., New York City time on such Borrowing Date in immediately available funds.

 

(b)     The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon, New York City time,
request each Lender to make, and each Lender hereby agrees to make, subject to
Section 2.19(c)(i), a Loan, in an amount equal to such Lender’s Revolving
Percentage of the aggregate amount of the Swingline Loans (the “Refunded
Swingline Loans”) outstanding on the date of such notice, to repay the Swingline
Lender.  Each Lender shall make the amount of such Loan available to the
Administrative Agent at the Funding Office in immediately available funds, not
later than 10:00 A.M., New York City time, one Business Day after the date of
such notice.  The proceeds of such Loans shall be immediately made available by
the Administrative Agent to the Swingline Lender for application by the
Swingline Lender to the repayment of the Refunded Swingline Loans.  The Borrower
irrevocably authorizes the Swingline Lender to charge the Borrower’s accounts
with the Administrative Agent (up to the amount available in each such account)
in order to immediately pay the amount of such Refunded Swingline Loans to the
extent amounts received from the Lenders are not sufficient to repay in full
such Refunded Swingline Loans.

 

(c)     If prior to the time a Loan would have otherwise been made pursuant to
Section 2.4(b), one of the events described in Section 8(f) shall have occurred
and be continuing with respect to the Borrower or if for any other reason, as
determined by the Swingline Lender in its sole discretion, Loans may not be made
as contemplated by Section 2.4(b), each Lender shall, subject to Section
2.19(c)(i), on the date such Loan was to have been made pursuant to the notice
referred to in Section 2.4(b), purchase for cash an undivided participating
interest in the then outstanding Swingline Loans by paying to the Swingline
Lender an amount (the “Swingline Participation Amount”) equal to (i) such

 





 

--------------------------------------------------------------------------------

 

25

Lender’s Revolving Percentage times (ii) the sum of the aggregate principal
amount of Swingline Loans then outstanding that were to have been repaid with
such Loans.

 

(d)     Whenever, at any time after the Swingline Lender has received from any
Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided,  however, that in
the event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.

 

(e)      Each Lender’s obligation to make the Loans referred to in Section
2.4(b) and to purchase participating interests pursuant to Section 2.4(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or the Borrower may have against the Swingline Lender, the Borrower
or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other Lender or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

 

2.5      Facility Fees, etc..  (a)  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a facility fee for the
period from and including the date hereof to the last day of the Commitment
Period, computed at the Facility Fee Rate on the average daily amount of the
Commitment of such Lender (whether used or unused) during the period for which
payment is made, payable quarterly in arrears on each Fee Payment Date,
commencing on the first such date to occur after the date hereof; provided that,
if such Lender continues to have any outstanding Extensions of Credit after its
Commitment terminates, then such facility fee shall continue to accrue on the
daily amount of such Lender's Extensions of Credit until such Extensions of
Credit are paid in full.

 

(b)     The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

 

2.6     Termination or Reduction of Commitments.  The Borrower shall have the
right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Commitments or, from time to time, to reduce the amount
of the Commitments; provided that no such termination or reduction of
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Loans made on the effective date thereof, the sum of the
Total Extensions of Credit and the aggregate principal amount of outstanding
Competitive Loans would exceed the Total Commitments.  Any such reduction shall
be in an amount equal to $1,000,000, or a whole multiple thereof, and shall
reduce permanently the Commitments then in effect.

 

2.7     Optional Prepayments.  The Borrower may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than
4:00 P.M., New York City time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 4:00 P.M., New York City time, one Business
Day prior thereto, in the case of ABR Loans, and no later than 1:00 P.M., New
York City Time on the date of prepayment, in the case of Swingline Loans, which
notice shall specify the date and amount of

 





 

--------------------------------------------------------------------------------

 

26

prepayment and whether the prepayment is of Eurodollar Loans, or ABR Loans or
Swingline Loans; provided, that if a Eurodollar Loan is prepaid on any day other
than the last day of the Interest Period applicable thereto, the Borrower shall
also pay any amounts owing pursuant to Section 2.16.  Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.  If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with (except in the
case of Loans that are ABR Loans and Swingline Loans), accrued interest to such
date on the amount prepaid.  Partial prepayments of Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple thereof.  Partial
prepayments of Swingline Loans shall be in an aggregate principal amount of
$100,000 or a whole multiple thereof.  Notwithstanding anything to the contrary
contained in this Section 2.7, the Borrower shall not have the right to prepay
any Competitive Loan without the prior consent of the Lender thereof.

 

2.8     Conversion and Continuation Options.  (a)  The Borrower may elect from
time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
4:00 P.M., New York City time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto.  The
Borrower may elect from time to time to convert ABR Loans to Eurodollar Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 4:00 P.M., New York City time, on the third Business Day preceding
the proposed conversion date (which notice shall specify the length of the
initial Interest Period therefor), provided that no ABR Loan may be converted
into a Eurodollar Loan when any Event of Default has occurred and is continuing
and the Administrative Agent or the Required Lenders has determined in its or
their sole discretion not to permit such conversions.  Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

 

(b)      Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan may be continued as such (i) when any Event of Default
has occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuations or (ii) if an Event of Default specified in clause (i) or (ii) of
Section 8(f) with respect to the Borrower is in existence, and provided,
 further, that if the Borrower shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period.  Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.

 

(c)      This Section 2.8 shall not apply to Competitive Borrowings, which may
not be converted or continued.

 

2.9      Limitations on Eurodollar Tranches.  Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurodollar Tranches
(exclusive of Competitive Loans) shall be outstanding at any one time.

 

2.10      Interest Rates and Payment Dates.  (a)  Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin (provided that any Competitive Loan that is a

 





 

--------------------------------------------------------------------------------

 

27

Eurodollar Loan shall bear interest at the Eurodollar Rate for the Interest
Period in effect for such Competitive Borrowing plus (or minus, as applicable)
the Margin applicable to such Loan).

 

(b)      Each ABR Loan shall bear interest at a rate per annum equal to the ABR
plus the Applicable Margin.  Each Fixed Rate Loan shall bear interest at the
Fixed Rate applicable to such Loan.

 

(c)       (i)  If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to ABR Loans plus 2%, and (ii) if all or a portion of any interest
payable on any Loan or any facility fee or other amount payable hereunder shall
not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate then applicable to ABR Loans plus 2%, in each case, with respect to
clauses (i) and (ii) above, from the date of such non‑payment until such amount
is paid in full (as well after as before judgment).

 

(d)      Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand by the Administrative Agent.

 

2.11      Computation of Interest and Fees.  (a)  Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed.  The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate.  Any change in the interest rate on a Loan resulting from
a change in the ABR shall become effective as of the opening of business on the
day on which such change becomes effective.  The Administrative Agent shall as
soon as practicable notify the Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.

 

(b)      Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.10(a).

 

2.12      Inability to Determine Interest Rate.  If prior to the first day of
any Interest Period:

 

(a)      the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

 

(b)      the Administrative Agent shall have received notice from the Required
Lenders (or, in the case of a Competitive Loan that is a Eurodollar Loan, the
Lender that is required to make such Loan) that the Eurodollar Rate determined
or to be determined for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (as conclusively certified by such Lenders) of
making or maintaining their affected Loans during such Interest Period,

 





 

--------------------------------------------------------------------------------

 

28

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (i) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (ii) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans, (iii) any request by the Borrower for a
Competitive Loan that is a Eurodollar Loan shall be ineffective; provided that
if the circumstances giving rise to such notice do not affect all the Lenders,
then requests by the Borrower for Competitive Loans that are Eurodollar Loans
may be made to Lenders that are not affected thereby, and (iv) any outstanding
Eurodollar Loans not otherwise repaid shall be converted, on the last day of the
then-current Interest Period, to ABR Loans.  Until such notice has been
withdrawn by the Administrative Agent, no further Eurodollar Loans shall be made
or continued as such, nor shall the Borrower have the right to convert Loans to
Eurodollar Loans.

 

2.13     Pro Rata Treatment and Payments.  (a)  Each borrowing (other than
Competitive Loans or Swingline Loans) by the Borrower from the Lenders hereunder
and, except as provided in Section 2.1(f), Section 2.1(g) or Section 2.19, each
payment by the Borrower on account of any facility fee and any reduction of the
Commitments of the Lenders shall be made pro rata according to the respective
Revolving Percentages of the relevant Lenders.

 

(b)      Except as otherwise provided in Section 2.1(f), Section 2.1(g) or
Section 2.19, each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Loans (other than payments of
Competitive Loans pursuant to Section 2.20(g) or Swingline Loans) shall be made
pro rata according to the respective outstanding principal amounts of the Loans
then held by the Lenders.

 

(c)      All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 4:00 P.M., New
York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders (or solely for the benefit of the non-extending Lenders
in the case of non pro-rata payments made pursuant to Section 2.1(f) or
Section 2.1(g)), at the Funding Office, in Dollars and in immediately available
funds.  The Administrative Agent shall distribute such payments to each relevant
Lender promptly upon receipt in like funds as received, net of any amounts owing
by such Lender pursuant to Section 9.7.  If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day.  If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day.  In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

 

(d)      Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount.  If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent.  A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under

 





 

--------------------------------------------------------------------------------

 

29

this paragraph shall be conclusive in the absence of manifest error.  If such
Lender's share of such borrowing is not made available to the Administrative
Agent by such Lender within three Business Days after such Borrowing Date, the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to ABR Loans, on demand, from the
Borrower.

 

(e)      Unless the Administrative Agent shall have been notified in writing by
the Borrower prior to 12:00 Noon, New York City time on the date of any payment
due to be made by the Borrower hereunder that the Borrower will not make such
payment to the Administrative Agent, the Administrative Agent may assume that
the Borrower is making such payment, and the Administrative Agent may, but shall
not be required to, in reliance upon such assumption, make available to the
relevant Lenders their respective pro rata shares of a corresponding amount.  If
such payment is not made to the Administrative Agent by the Borrower within
three Business Days after such due date, the Administrative Agent shall be
entitled to recover, on demand, from each Lender to which any amount which was
made available pursuant to the preceding sentence, such amount with interest
thereon at the rate per annum equal to the daily average Federal Funds Effective
Rate.  Nothing in this Section 2.13(e) shall be deemed to limit the rights of
the Administrative Agent or any Lender against the Borrower.

 

(f)      If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.4(b), 2.4(c), 2.13(d), 2.13(e), 2.15(e), 3.4(a) or 9.7,
then the Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Lender to satisfy such
Lender's obligations to it under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 

2.14      Requirements of Law.  (a)  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof by any
Governmental Authority charged with administration thereof or compliance by any
Lender with any request or directive (whether or not having the force of law)
from any such Governmental Authority made subsequent to the date hereof:

 

(i)      shall subject any Credit Party to any tax of any kind whatsoever (other
than (A) Non-Excluded Taxes or Other Taxes covered by Section 2.15 and (B) Taxes
described in the first sentence of Section 2.15(a) immediately before the
proviso and clauses (w) through (y) of Section 2.15(a)) on its loans, loan
principal, letters of credit, commitments or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto;

 

(ii)      shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit (or, subject to Section 10.6(c)(ii), participations therein) by, or any
other acquisition of funds by, any office of such Lender that is not otherwise
included in the determination of the Eurodollar Rate; or

 

(iii)      shall impose on such Lender any other condition affecting its
Eurodollar Loans or Fixed Rate Loans or its obligation to make or maintain
Eurodollar Loans or Fixed Rate Loans or issue or participate in Letters of
Credit;

 

and the result of any of the foregoing is to increase the cost to such Lender or
such other Credit Party, by an amount that such Lender or other Credit Party
deems to be material, of making, converting into, continuing or maintaining
Eurodollar Loans or Fixed Rate Loans or issuing or participating in Letters of

 





 

--------------------------------------------------------------------------------

 

30

Credit, or to reduce any amount receivable hereunder in respect thereof, then,
in any such case, the Borrower shall promptly pay such Lender or such other
Credit Party, upon its demand, any additional amounts necessary to compensate
such Lender or such other Credit Party for such increased cost or reduced amount
receivable.  If any Lender or such other Credit Party becomes entitled to claim
any additional amounts pursuant to this paragraph, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.

 

(b)      If any Lender shall have determined that the adoption of or any change
in any Requirement of Law regarding capital or liquidity requirements or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital or liquidity requirements (whether or not having the force of law) from
any Governmental Authority made subsequent to the date hereof shall have the
effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder or under or in respect of
any Letter of Credit to a level below that which such Lender or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy or liquidity) by an amount deemed by such Lender to be
material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.

 

(c)      Notwithstanding anything herein to the contrary, (i) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented.

 

(d)      A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest
error.  Notwithstanding anything to the contrary in this Section, the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such six-month period shall be extended to include the period of
such retroactive effect.  The obligations of the Borrower pursuant to this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

 

(e)      Notwithstanding the foregoing provisions of this Section, a Lender
shall not be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the change in such Requirement of Law that would otherwise
entitle it to such compensation shall have been publicly announced prior to
submission of the Competitive Bid pursuant to which such Loan was made.

 

2.15      Taxes.  (a)  All payments made by or on behalf of any Loan Party under
this Agreement or any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, excluding net income (however
denominated) Taxes and franchise Taxes (imposed in lieu of net income Taxes) and
branch profits Taxes imposed on the Administrative Agent or any Lender by any
Governmental Authority in a jurisdiction (or political

 





 

--------------------------------------------------------------------------------

 

31

subdivision thereof) in which the Administrative Agent or Lender is organized,
in which its applicable lending office is located, or that are Other Connection
Taxes; provided that, if any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes
are required to be withheld from any amounts payable to the Administrative Agent
or any Lender as determined in good faith by the applicable withholding agent,
(i) such amounts shall be paid to the relevant Government Authority in
accordance with applicable law and (ii) the amounts so payable by the applicable
Loan Party to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement as if such withholding or deduction had not been made; provided
further, however, that notwithstanding anything in this Agreement to the
contrary, the Borrower shall not be required to increase any such amounts
payable to any Lender or other recipient with respect to any Non-Excluded Taxes
(w) that are attributable to such Lender’s or other recipient’s failure to
comply with the requirements of paragraph (e) or (f) of this Section, (x) that
are United States withholding Taxes (including United States federal, state and
local backup withholding taxes) resulting from any Requirement of Law in effect
on the date such Lender becomes a party to this Agreement (or designates a new
lending office), except in each case to the extent that, pursuant to this
paragraph, additional amounts with respect to such Non-Excluded Taxes were
payable either to such Lender’s assignor (if any) at the time of assignment or
to such Lender at the time it designated a new lending office or (y) that are
imposed by reason of FATCA.  The payment of Taxes described in clauses (w)
through (y) of this Section 2.15(a) shall not result in any indemnity payment
under Section 2.15(c).

 

(b)      In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)      Whenever any Non-Excluded Taxes or Other Taxes are payable by any Loan
Party, as promptly as possible thereafter such Loan Party shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by such Loan Party showing payment thereof or other evidence of such
payment reasonably satisfactory to the Administrative Agent.  Subject to Section
2.15(a), if (i) any Loan Party fails to pay any Non-Excluded Taxes or Other
Taxes when due to the appropriate taxing authority or (ii) any Non-Excluded
Taxes or Other Taxes are imposed directly upon the Administrative Agent or any
Lender (including, in the case of a Lender that is classified as a partnership
for U.S. federal income tax purposes, a person treated as a beneficial owner
thereof for U.S. federal tax purposes), such Loan Party shall indemnify the
Administrative Agent and the Lenders within 10 days after demand therefor, for
the full amount of any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure (including Non-Excluded Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) in the case of (i), or any
such direct imposition in the case of (ii). In the case of any Lender making a
claim under this Section 2.15(c) on behalf of any of its beneficial owners, an
indemnity payment under this Section 2.15(c) shall be due only to the extent
that such Lender is able to establish that such beneficial owners supplied to
the applicable Persons such properly completed and executed documentation
necessary to claim any applicable exemption from, or reduction of, such
Non-Excluded Taxes or Other Taxes.

 

(d)      Each Lender shall severally indemnify the Administrative Agent, within
10 days after demand therefor, for (i) any Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Loan Parties to do so) and (ii) any Taxes attributable to such Lender's failure
to comply with the provisions of Section 10.6(c) relating to the maintenance of
a Participant Register, in either case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly

 





 

--------------------------------------------------------------------------------

 

32

or legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest
error.  Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (d). 

 

(e)      Each Lender that is a “United States Person” (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement two
properly completed and duly signed original copies of U.S. Internal Revenue
Service (“IRS”) Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal withholding tax.  Each Lender (or Transferee) that is
not a “United States Person” as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) and that is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent (or, in the case of a
Participant, to the Lender from which the related participation shall have been
purchased) (i) two copies of either IRS Form W-8BEN or W-8BEN-E, as applicable,
Form W-8IMY (together with any applicable underlying IRS Forms) or Form W-8ECI,
as applicable, (ii) in the case of a Non-U.S. Lender claiming exemption from
U.S. federal withholding tax under Section 871(h) or 881(c) of the Code with
respect to payments of “portfolio interest,” a statement substantially in the
form of Exhibit E and the applicable IRS Form W-8BEN or W-8BEN-E, as applicable,
or any subsequent versions thereof or successors thereto, properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from, or a
reduced rate of, U.S. federal withholding tax on all payments under this
Agreement and the other Loan Documents or (iii) any other form prescribed by the
applicable requirements of U.S. federal income tax law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made.  Such forms
shall be delivered by each Lender on or before the date it becomes a party to
this Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation) and from time to time
thereafter upon the request of the Borrower or the Administrative Agent.  In
addition, each Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Lender.  Each Lender shall
promptly notify the Borrower and the Administrative Agent at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower or the Administrative Agent (or any other
form of certification adopted by the U.S. taxing authorities for such
purpose).  Notwithstanding any other provision of this Section, a Lender shall
not be required to deliver any form pursuant to this paragraph that such Lender
is not legally able to deliver.

 

(f)      A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate, provided that
such Lender is legally entitled to complete, execute and deliver such
documentation and in such Lender’s judgment such completion, execution or
submission would not materially prejudice the legal or commercial position of
such Lender.

 

(g)      If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of

 





 

--------------------------------------------------------------------------------

 

33

the Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender's
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (g), "FATCA" shall include any
amendments made to FATCA after the date of this Agreement. 

 

(h)      If the Administrative Agent or any Lender determines, in its sole
discretion, exercised in good faith, that it has received a refund of any
Non-Excluded Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which a Loan Party has paid additional amounts pursuant
to this Section 2.15, it shall pay over such refund to such Loan Party (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Loan Party under this Section 2.15 with respect to the Non-Excluded Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such Lender attributable to such refund and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that such Loan Party, upon the request
of such Lender, agrees to repay the amount paid over to such Loan Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Lender in the event such Lender is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to any Loan Party or any
other Person.

 

(i)      For purposes of determining withholding Taxes imposed under FATCA, from
and after the First Amendment Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

 

(j)      The agreements in this Section 2.15 shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

(k)      For purposes of this Section 2.15, the term “Lender” includes the
Issuing Lender and the Swingline Lender.

 

2.16      Indemnity.  The Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement, (c) the failure to borrow any
Competitive Loan after accepting the Competitive Bid to make such Loan or (d)
the making of a prepayment of Eurodollar Loans or Fixed Rate Loans on a day that
is not the last day of an Interest Period with respect thereto. In the case of a
Eurodollar Loan, such indemnification shall be the amount equal to the excess,
if any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, at the Eurodollar Rate that
would have been applicable for the period from the date of such prepayment or of
such failure to borrow, convert or continue to the last day of such Interest
Period (or, in the case of a failure to borrow, convert or continue, the
Interest Period that would have commenced on the date of such failure) in each
case at the applicable rate of interest for such Loans provided for herein
(excluding, however, the Applicable Margin included therein, if any) over (ii)
the amount of interest (as reasonably determined by such Lender) that would have

 





 

--------------------------------------------------------------------------------

 

34

accrued to such Lender on such amount by placing such amount on deposit for a
comparable period with leading banks in the interbank eurodollar market.  A
certificate as to any amounts payable pursuant to this Section submitted to the
Borrower by any Lender shall be conclusive in the absence of manifest
error.  This covenant shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

 

2.17      Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.14 or 2.15
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending offices to suffer no economic, legal or regulatory
disadvantage, and provided,  further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.14 or 2.15(a).

 

2.18      Replacement of Lenders.  The Borrower shall be permitted to replace
any Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.14 or 2.15(a), (b) becomes a Defaulting Lender,  (c) does not agree to extend
the Termination Date for its Commitments and Loans under Section 2.1(g) and
Lenders having at least 50% in aggregate amount of the Commitments in effect at
the time any such extension is requested shall have elected so to extend their
Commitments or (d) does not consent to any proposed amendment, supplement,
modification, consent or waiver of any provision of this Agreement or any other
Loan Document that requires the consent of each of the Lenders or each of the
Lenders affected thereby (so long as the consent of the Required Lenders has
been obtained), with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) if applicable, prior to any such replacement, such Lender shall have taken
no action under Section 2.17 so as to eliminate the continued need for payment
of amounts owing pursuant to Section 2.14 or 2.15(a), (iv) the replacement
financial institution shall purchase, at par, all Loans and other amounts owing
to such replaced Lender on or prior to the date of replacement (other than any
outstanding Competitive Loans held by such replaced Lender), (v) the Borrower
shall be liable to such replaced Lender under Section 2.16 if any Eurodollar
Loan owing to such replaced Lender shall be purchased other than on the last day
of the Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 10.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (viii) until such time as such replacement shall be consummated,
the Borrower shall pay all additional amounts (if any) required pursuant to
Section 2.14 or 2.15(a), as the case may be, and (ix) any such replacement shall
not be deemed to be a waiver of any rights that the Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender.  Each party
hereto agrees that an assignment  required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment need not be a party thereto.

 

2.19      Defaulting Lenders.  Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

(a)      fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.5(a);

 





 

--------------------------------------------------------------------------------

 

35

(b)      the Commitment and Extensions of Credit of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 10.1); provided that this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender;

 

(c)      if any Swingline Exposure or L/C Exposure exists at the time such
Lender becomes a Defaulting Lender then:

 

(i)      all or any part of the Swingline Exposure and L/C Exposure of such
Defaulting Lender (other than the portion of such Swingline Exposure referred to
in clause (b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Revolving Percentages
but only to the extent the sum of all non-Defaulting Lenders’ Extensions of
Credit plus such Defaulting Lender’s Swingline Exposure and L/C Exposure does
not exceed the total of all non-Defaulting Lenders’ Commitments;

 

(ii)      if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within two Business Days following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Lender only the
Borrower’s obligations corresponding to such Defaulting Lender’s L/C Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 8 for so long as such L/C
Exposure is outstanding;

 

(iii)      if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;

 

(iv)      if the L/C Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.5(a) and Section 3.3(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; and

 

(v)      if all or any portion of such Defaulting Lender’s L/C Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the Issuing Lender
or any other Lender hereunder, all fees payable under Section 3.3(a) with
respect to such Defaulting Lender’s L/C Exposure shall be payable to the Issuing
Lender until and to the extent that such L/C Exposure is reallocated and/or cash
collateralized; and

 

(d)      so long as such Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in the amount of
such Defaulting Lender’s L/C Exposure in accordance with Section 2.19(c), and
participating interests in any newly made Swingline Loan or any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.19(c)(i) (and such Defaulting Lender shall not
participate therein).

 





 

--------------------------------------------------------------------------------

 

36

(e)      Termination of Defaulting Lenders. The Borrower shall have the right,
in its sole discretion, to terminate the Commitment of any Defaulting Lender by
giving the Administrative Agent and such Defaulting Lender a written notice
setting forth its election and a termination date (an “Early Commitment
Termination Date”), which date shall not be earlier than three (3) Business Days
after the date on which such notice has been given, except as otherwise agreed
by the Administrative Agent and such Defaulting Lender.  On the Early Commitment
Termination Date, such Defaulting Lender’s Commitment shall terminate and, so
long as no Default or Event of Default shall have occurred and be continuing,
the Borrower shall (i) prepay all of such Defaulting Lender’s outstanding Loans
together with interest thereon accrued to such Early Commitment Termination
Date, (ii) pay all facility fees accrued to such Early Commitment Termination
Date, except as otherwise provided in Section 2.19(a) and (iii) pay all amounts
then owing to such Defaulting Lender pursuant to Sections 2.14, 2.15, 2.16 and
10.5 for which demand has been made to the Borrower prior to such Early
Commitment Termination Date. Upon termination of such Defaulting Lender’s
Commitment in accordance with this Section 2.19(e), such Defaulting Lender shall
cease to be a party hereto.

 

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and L/C Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Revolving
Percentage.

 

2.20      Competitive Bid Procedure.  (a)  Subject to the terms and conditions
set forth herein, from time to time during the Commitment Period the Borrower
may request Competitive Bids and may (but shall not have any obligation to)
accept Competitive Bids and borrow Competitive Loans; provided that the sum of
the Total Extensions of Credit plus the aggregate principal amount of
outstanding Competitive Loans at any time shall not exceed the Total
Commitments.  To request Competitive Bids, the Borrower shall notify the
Administrative Agent of such request by telephone, in the case of a Competitive
Borrowing of Eurodollar Loans, not later than 11:00 a.m., New York City time,
four Business Days before the date of the proposed Competitive Borrowing and, in
the case of a Competitive Borrowing of Fixed Rate Loans, not later than 10:00
a.m., New York City time, one Business Day before the date of the proposed
Competitive Borrowing; provided that the Borrower may submit up to (but not more
than) three Competitive Bid Requests on the same day, but a Competitive Bid
Request shall not be made within five Business Days after the date of any
previous Competitive Bid Request, unless any and all such previous Competitive
Bid Requests shall have been withdrawn or all Competitive Bids received in
response thereto rejected.  Each such telephonic Competitive Bid Request shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Competitive Bid Request in a form reasonably approved by the
Administrative Agent and signed by the Borrower.  Each such telephonic and
written Competitive Bid Request shall specify the following information:

 

(i)     the aggregate amount of the requested Competitive Borrowing;

 

(ii)    the date of such Competitive Borrowing, which shall be a Business Day;

 

(iii)   whether such Competitive Borrowing is to be a Competitive Borrowing of
Eurodollar Loans or a Competitive Borrowing of Fixed Rate Loans;

 

(iv)   the Interest Period to be applicable to such Competitive Borrowing, which
shall be a period contemplated by the definition of the term “Interest Period”;
and

 





 

--------------------------------------------------------------------------------

 

37

(v)    the location and number of the Borrower's account to which funds are to
be disbursed; and

 

(vi)   any such other term as the Borrower may specify.

 

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof, inviting the Lenders to submit Competitive Bids.

 

(b)      Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the Borrower in response to a Competitive Bid Request.  Each
Competitive Bid by a Lender must be in a form approved by the Administrative
Agent and must be received by the Administrative Agent by telecopy, in the case
of a Competitive Borrowing of Eurodollar Loans, not later than 9:30 a.m., New
York City time, three Business Days before the proposed date of such Competitive
Borrowing, and in the case of a Competitive Borrowing of Fixed Rate Loans, not
later than 9:30 a.m., New York City time, on the proposed date of such
Competitive Borrowing.  Competitive Bids that do not conform substantially to
the form approved by the Administrative Agent may be rejected by the
Administrative Agent, and the Administrative Agent shall notify the applicable
Lender as promptly as practicable.  Each Competitive Bid shall specify (i) the
principal amount (which shall be a minimum of $5,000,000 and an integral
multiple of $1,000,000 and which may equal the entire principal amount of the
Competitive Borrowing requested by the Borrower) of the Competitive Loan or
Loans that the Lender is willing to make, (ii) the Competitive Bid Rate or Rates
at which the Lender is prepared to make such Loan or Loans (expressed as a
percentage rate per annum in the form of a decimal to no more than four decimal
places) and (iii) the Interest Period applicable to each such Loan and the last
day thereof.

 

(c)      The Administrative Agent shall promptly notify the Borrower by telecopy
of the Competitive Bid Rate and the principal amount specified in each
Competitive Bid and the identity of the Lender that shall have made such
Competitive Bid.

 

(d)      Subject only to the provisions of this paragraph, the Borrower may
accept or reject any Competitive Bid.  The Borrower shall notify the
Administrative Agent by telephone, confirmed by telecopy in a form approved by
the Administrative Agent, whether and to what extent it has decided to accept or
reject each Competitive Bid, in the case of a Competitive Borrowing of
Eurodollar Loans, not later than 11:00 a.m., New York City time, three Business
Days before the date of the proposed Competitive Borrowing, and in the case of a
Competitive Borrowing of Fixed Rate Loans, not later than 11:00 a.m., New York
City time, on the proposed date of the Competitive Borrowing; provided that
(i) the failure of the Borrower to give such notice shall be deemed to be a
rejection of each Competitive Bid, (ii) the Borrower shall not accept a
Competitive Bid made at a particular Competitive Bid Rate if the Borrower
rejects a Competitive Bid made at a lower Competitive Bid Rate, (iii) the
aggregate amount of the Competitive Bids accepted by the Borrower shall not
exceed the aggregate amount of the requested Competitive Borrowing specified in
the related Competitive Bid Request, (iv) to the extent necessary to comply with
clause (iii) above, the Borrower may accept Competitive Bids at the same
Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such Competitive Bid, and (v) except pursuant
to clause (iv) above, no Competitive Bid shall be accepted for a Competitive
Loan unless such Competitive Loan is in a minimum principal amount of $5,000,000
and an integral multiple of $1,000,000; provided further that if a Competitive
Loan must be in an amount less than $5,000,000 because of the provisions of
clause (iv) above, such Competitive Loan may be for a minimum of $1,000,000 or
any integral multiple thereof, and in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to clause (iv) the

 





 

--------------------------------------------------------------------------------

 

38

amounts shall be rounded to integral multiples of $1,000,000 in a manner
determined by the Borrower.  A notice given by the Borrower pursuant to this
paragraph shall be irrevocable.

 

(e)      The Administrative Agent shall promptly notify each bidding Lender by
telecopy whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

 

(f)      If the Administrative Agent shall elect to submit a Competitive Bid in
its capacity as a Lender, it shall submit such Competitive Bid directly to the
Borrower at least one half of an hour earlier than the time by which the other
Lenders are required to submit their Competitive Bids to the Administrative
Agent pursuant to paragraph (b) of this Section.

 

(g)      Notwithstanding anything to the contrary contained in Section 2.1(f),
the Borrower shall repay the unpaid principal amount of each Competitive Loan on
the last day of the Interest Period applicable to such Loan.

 

SECTION 3.      LETTERS OF CREDIT

 

3.1      L/C Commitment.  (a)  Subject to the terms and conditions hereof, the
Issuing Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”) for the
account of the Borrower on any Business Day during the Commitment Period in such
form as may be approved from time to time by the Issuing Lender; provided that
the Issuing Lender shall have no obligation to, and shall not, issue any Letter
of Credit if, after giving effect to such issuance, (i)(x) the L/C Obligations
would exceed the L/C Commitment or (y) the aggregate stated amount of Letters of
Credit issued by the Issuing Lender would exceed the Issuing Lender L/C
Commitment Sublimit of the Issuing Lender, (ii) the aggregate amount of the
Available Commitments would be less than zero or (iii) the sum of the Total
Extensions of Credit plus the aggregate principal amount of outstanding
Competitive Loans would exceed the Total Commitments.  Each Letter of Credit
shall (A) be denominated in Dollars and (B) expire no later than the earlier of
(x) the first anniversary of its date of issuance unless otherwise consented to
by the Issuing Lender and (y) the date that is five Business Days prior to the
Termination Date, provided that any Letter of Credit with a one-year term may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (y) above).  Schedule 3.1
sets forth certain letters of credit issued under the Prior Credit
Agreement.  Subject to the satisfaction on the Closing Date of the conditions
precedent set forth in Section 5.1, such letters of credit shall constitute, on
and after the Closing Date, Letters of Credit and shall be subject to and
benefit from this Agreement.

 

(b)      The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

 

3.2      Procedure for Issuance of Letter of Credit.  The Borrower may from time
to time request that the Issuing Lender issue a Letter of Credit by delivering
to the Administrative Agent and the Issuing Lender at their respective addresses
for notices specified herein an Application completed to the reasonable
satisfaction of the Issuing Lender, and such other certificates, documents and
other papers and information as the Issuing Lender may request.  Upon receipt of
any Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other

 





 

--------------------------------------------------------------------------------

 

39

certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and the Borrower.  The Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower promptly
following the issuance thereof.  The Issuing Lender shall promptly furnish to
the Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

 

3.3      Fees and Other Charges.  (a)  The Borrower will pay a fee on the
undrawn and unexpired amount of each Letter of Credit at a per annum rate equal
to the Applicable Margin then in effect with respect to Eurodollar Loans, shared
ratably among the Lenders and payable quarterly in arrears on each Fee Payment
Date after the issuance date.  In addition, the Borrower shall pay to the
Issuing Lender for its own account a fronting fee of the rate or rates per annum
separately agreed upon between the Borrower and the Issuing Bank on the undrawn
and unexpired amount of each Letter of Credit, payable quarterly in arrears on
each Fee Payment Date after the issuance date.

 

(b)      In addition to the foregoing fees, the Borrower shall pay or reimburse
the Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.

 

3.4      L/C Participations.  (a)  The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase, subject to Section 2.19(c)(i), and hereby accepts and
purchases from the Issuing Lender, on the terms and conditions set forth below,
for such L/C Participant’s own account and risk an undivided interest equal to
such L/C Participant’s Revolving Percentage in the Issuing Lender’s obligations
and rights under and in respect of each Letter of Credit and the amount of each
draft paid by the Issuing Lender thereunder.  Each L/C Participant agrees with
the Issuing Lender that, if a draft is paid under any Letter of Credit for which
the Issuing Lender is not reimbursed in full by the Borrower in accordance with
the terms of this Agreement (or in the event that any reimbursement received by
the Issuing Lender shall be required to be returned by it at any time), such L/C
Participant shall pay to the Issuing Lender upon demand at the Issuing Lender’s
address for notices specified herein an amount equal to such L/C Participant’s
Revolving Percentage of the amount that is not so reimbursed (or is so
returned).  Each L/C Participant’s obligation to pay such amount shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such L/C Participant may have against the Issuing Lender, the Borrower or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

 

(b)      If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360.  If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the Issuing Lender by such L/C

 





 

--------------------------------------------------------------------------------

 

40

Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans.  A certificate of the Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error.

 

(c)      Whenever, at any time after the Issuing Lender has made payment under
any Letter of Credit and has received from any L/C Participant its pro rata
share of such payment in accordance with Section 3.4(a), the Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided,  however, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.

 

3.5      Reimbursement Obligation of the Borrower.  If any draft is paid under
any Letter of Credit, the Borrower shall reimburse the Issuing Lender for the
amount of (a) the draft so paid and (b) any taxes, fees, charges or other costs
or expenses incurred by the Issuing Lender in connection with such payment, not
later than 1:00 P.M., New York City time, on the Business Day immediately
following the day that the Borrower receives such notice of such draft.  Each
such payment shall be made to the Issuing Lender at its address for notices
referred to herein in Dollars and in immediately available funds.  Interest
shall be payable on any such amounts from the date on which the relevant draft
is paid until payment in full at the rate set forth in (x) until the Business
Day next succeeding the date of the relevant notice, Section 2.10(b) and (y)
thereafter, Section 2.10(c).

 

3.6      Obligations Absolute.  The Borrower’s obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person.  The Borrower also agrees with the Issuing Lender
that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee.  The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender.  The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender to the Borrower.

 

3.7      Letter of Credit Payments.  If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof.  The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

 





 

--------------------------------------------------------------------------------

 

41

3.8      Applications.  To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.

 

SECTION 4.      REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

 

4.1      Financial Condition.  The audited balance sheet of the Borrower as of
December 31, 2013 and the related consolidated statements of income and of cash
flows for the fiscal year ended on such date, reported on by and accompanied by
an unqualified report from KPMG LLP, present fairly in all material respects the
consolidated financial condition of the Borrower as of such date, and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal year then ended.  All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein).  No Group Member has,
as of the date hereof, any Guarantee Obligations, contingent liabilities and
liabilities for taxes, or any long term leases or unusual forward or long term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, in each case, in
excess of $10,000,000 that are not reflected in the most recent financial
statements referred to in this paragraph.  During the period from December 31,
2013 to and including the date hereof there has been no Disposition by any Group
Member of any material part of its business or property, except to another Group
Member.

 

4.2      No Change.  Since December 31, 2013 (or, in the event that the
representation and warranty contained in this Section 4.2 is made pursuant to
Section 2.1(g), since the date of the latest audited consolidated financial
statements of the Borrower and its Subsidiaries), there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.

 

4.3      Existence; Compliance with Law.  Each Loan Party and, to the extent any
Subsidiary directly or indirectly owns Aircraft Assets, such Subsidiary (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification and the failure to so
qualify would reasonably be expected to have a Material Adverse Effect and (d)
is in compliance with all Requirements of Law except to the extent that the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.

 

4.4      Power; Authorization; Enforceable Obligations.  Each Loan Party has the
corporate (or limited liability or other entity, as appropriate) power and
authority to execute, deliver and perform the Loan Documents to which it is a
party and, in the case of the Borrower, to obtain extensions of credit
hereunder.  Each Loan Party has taken all necessary organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party and, in the case of the Borrower, to authorize the extensions of
credit on the terms and conditions of this Agreement.  No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required by or on behalf of the
Borrower or any other Loan Party in connection with the extensions of credit
hereunder or with the execution, delivery, or performance by any Loan Party or
enforceability against any Loan Party of this Agreement or any of the Loan
Documents. 

 





 

--------------------------------------------------------------------------------

 

42

Each Loan Document has been duly executed and delivered on behalf of each Loan
Party party thereto.  This Agreement constitutes, and each other Loan Document
upon execution will constitute, a legal, valid and binding obligation of each
Loan Party party thereto, enforceable against each such Loan Party in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

4.5      No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents by the Loan Parties, the issuance of
Letters of Credit, the borrowings hereunder and the use of the proceeds thereof
(a) will not violate any material Requirement of Law applicable to any Group
Member, any Organizational Document of any Group Member or, except as could not
reasonably be expected to have a Material Adverse Effect, any Contractual
Obligation of any Group Member and (b) will not result in, or require, the
creation or imposition of any Lien on any Group Member’s properties or
revenues.  No Requirement of Law, Organizational Document or Contractual
Obligation applicable to the Borrower or any of its Subsidiaries could
reasonably be expected to have a Material Adverse Effect.

 

4.6      Litigation.  No litigation, investigation or proceeding of or before
any arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.

 

4.7      No Default.  No Group Member is in default under or with respect to any
of its Contractual Obligations in any respect that could reasonably be expected
to have a Material Adverse Effect.  No Default or Event of Default has occurred
and is continuing.

 

4.8      Ownership of Property.  Except as could not reasonably be expected to
have a Material Adverse Effect, each Group Member has title in fee simple to, or
a valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its Aircraft Assets and its other property.

 

4.9      Intellectual Property.  Except as could not reasonably be expected to
have a Material Adverse Effect, (i) each Group Member owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted., (ii) no material claim has been asserted and is pending by
any Person challenging or questioning the use of any Intellectual Property or
the validity or effectiveness of any Intellectual Property, nor does the
Borrower know of any valid basis for any such claim and (iii) the use of
Intellectual Property by each Group Member does not infringe on the rights of
any Person in any material respect.

 

4.10      Taxes.  Each Group Member has filed or caused to be filed all federal,
state and other material tax returns that, to the knowledge of the Borrower, are
required to be filed and has paid or made provision for the payment of all taxes
shown to be due and payable on said returns or on any material assessments made
against it or any of its property and all other material taxes, fees or other
charges imposed on it or any of its property by any Governmental Authority other
than (a) any tax the amount or validity of which is currently being contested in
good faith by appropriate actions and with respect to which reserves in
conformity with generally accepted accounting principles in the United States
have been provided on the books of the relevant Group Member, and (b) any tax
returns or taxes to the extent that the failure to file such tax returns or pay
such taxes could not reasonably be expected to result in a Material Adverse
Effect; no material tax Lien has been filed, and, to the knowledge of the
Borrower, no material claim is being asserted, with respect to any such material
tax, fee or other charge.

 





 

--------------------------------------------------------------------------------

 

43

4.11      Federal Regulations.  No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board.  No more than 25% of the assets of the Group Members consist of “margin
stock” as so defined.  If requested by any Lender or the Administrative Agent,
the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U‑1, as applicable, referred to in Regulation U.

 

4.12      Labor Matters.  Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:  (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

 

4.13      ERISA.  Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect: (i) each Group Member and each
of their respective ERISA Affiliates is in compliance with the applicable
provisions of ERISA and the provisions of the Code relating to Plans and the
regulations and published interpretations thereunder; (ii) no ERISA Event has
occurred or is reasonably expected to occur; and (iii) all amounts required by
applicable law with respect to, or by the terms of, any retiree welfare benefit
arrangement maintained by any Group Member or any ERISA Affiliate or to which
any Group Member or any ERISA Affiliate has an obligation to contribute have
been accrued in accordance with Statement of Financial Accounting Standards No.
106.  The present value of all accumulated benefit obligations under each
Pension Plan (based on the assumptions used for purposes of Accounting Standards
Codification No. 715: Compensation Retirement Benefits) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than a material amount the fair market value of the assets of such Pension Plan
allocable to such accrued benefits, and the present value of all accumulated
Accounting Standards Codification No. 715: Compensation Retirement Benefits) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than a material amount the fair market value of the
assets of all such underfunded Pension Plans. 

 

4.14      Investment Company Act; Other Regulations.  No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur or suffer to exist
Indebtedness.

 

4.15      Subsidiaries.  As of the Closing Date, Schedule 4.15 sets forth the
name and jurisdiction of incorporation or formation of each Subsidiary and, as
to each such Subsidiary, the percentage of each class of Capital Stock owned by
any Loan Party.

 

4.16      Use of Proceeds.  The proceeds of the Loans shall be used (a) to repay
amounts outstanding under the Prior Credit Agreement on the Closing Date,
including any fees or expenses incurred in connection therewith, and (b) to
finance the working capital needs of the Borrower and its Subsidiaries in the
ordinary course of business and for general corporate purposes.

 





 

--------------------------------------------------------------------------------

 

44

4.17      Environmental Matters.  Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:  no Group Member has
released or disposed of Materials of Environmental Concern at any property or
facility owned or operated by any Group Member in a manner that would reasonably
be expected to give rise to liability under any applicable Environmental Law,
nor to the knowledge of the Borrower are Materials of Environmental Concern
present at any property or facility owned or operated by any Group Member or at
any other location in conditions that would reasonably be expected to give rise
to liability under any applicable Environmental Law.

 

4.18      Accuracy of Information, etc..  No statement or information contained
in this Agreement, any other Loan Document, the Confidential Information
Memorandum or any other document, certificate or written or formally presented
information (other than the financial projections and forward-looking
information  referred to in the immediately succeeding sentence below and
information of a general economic or industry specific nature) furnished by any
Loan Party or any of its agents to the Administrative Agent, the Lenders or any
of their respective Affiliates, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents, when
taken as a whole, as of the date such statement or information was so furnished,
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements contained herein or therein not materially
misleading in light of the circumstances under which such statements were made
(giving effect to all supplements thereto).  The financial projections and other
forward-looking information contained in the materials referenced above have
been prepared in good faith based upon assumptions believed by the Borrower to
be reasonable at the time furnished by or on behalf of the Borrower, any Loan
Party or any of their respective agents, as the case may be, to the
Administrative Agent, the Lenders or any of their respective Affiliates, it
being recognized by the Administrative Agent, the Lenders and their respective
Affiliates that such projections and forward-looking information are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections or forward-looking information may differ from the
projected results set forth therein, and such differences may be material.  As
of the Closing Date, there is no fact known to any Loan Party that could
reasonably be expected to have a Material Adverse Effect that has not been
disclosed herein, in the other Loan Documents, in the Confidential Information
Memorandum or in any other documents, certificates and statements furnished to
the Administrative Agent and the Lenders for use in connection with the
transactions contemplated hereby and by the other Loan Documents.

 

4.19      Anti-Corruption Laws and Sanctions.  The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and their respective officers and employees, and to the
knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.  Except
as would be allowed by applicable laws, including Sanctions, none of (a) the
Borrower, any Subsidiary or any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person.  No Loan or
Letter of Credit or use of proceeds will violate Anti-Corruption Laws or
applicable Sanctions.

 

SECTION 5.      CONDITIONS PRECEDENT

 

5.1      Conditions to Initial Extension of Credit.  The agreement of each
Lender to make the initial extension of credit to the Borrower requested to be
made by it is subject to the satisfaction or waiver, prior to or concurrently
with the making of such extension of credit on the Closing Date, of the
following conditions precedent:

 





 

--------------------------------------------------------------------------------

 

45

(a)      Credit Agreement.  The Administrative Agent shall have received this
Agreement executed and delivered by the Administrative Agent, the Borrower and
each Person listed on Schedule 1.1A and Schedule 1.1B.

 

(b)      Fees.  The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all reasonable expenses for which invoices have
been presented (including the reasonable fees and expenses of legal counsel), on
or before the Closing Date and (ii) each Departing Lender shall have received
payment in full of all of the “Obligations” under the Prior Credit Agreement
that are owing to it (other than obligations to pay fees and expenses with
respect to which the Borrower has not received an invoice, contingent indemnity
obligations and other contingent obligations owing to it under the “Loan
Documents” as defined in the Prior Credit Agreement).

 

(c)      Closing Certificate; Solvency Certificate; Certified Certificate of
Incorporation; Good Standing Certificates.  The Administrative Agent shall have
received (i) certificates of each Loan Party, dated the Closing Date,
substantially in the form of Exhibit B-1, with appropriate insertions and
attachments, including the certificate of incorporation or formation of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party, (ii) a solvency certificate of the Borrower
dated the Closing Date, substantially in the form of Exhibit B-2, and (iii) a
long form good standing certificate for each Loan Party from its jurisdiction of
organization.

 

(d)     Legal Opinions.  The Administrative Agent shall have received the
executed legal opinion of Manatt, Phelps & Phillips, LLP, counsel to the
Borrower, addressed to the Administrative Agent and the Lenders, substantially
in the form of Exhibit C.

 

(e)     Financial Statements.  The Lenders shall have received the audited
consolidated financial statements of the Borrower referred to in Section 4.1;
provided that the filing by the Borrower of such financial statements on Form
10-K or Form 10-Q, as applicable, with the SEC shall satisfy the requirements of
this Section 5.1(e).

 

(f)     Patriot Act Information.  The Administrative Agent and the Lenders shall
have received all documentation and other information about the Loan Parties as
is reasonably requested in writing at least five days prior to the Closing Date
by the Administrative Agent or the Lenders that they reasonably determine is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
Patriot Act.

 

(g)     Representations and Warranties.  Each of the representations and
warranties made by any Loan Party in the Loan Documents or any notice or
certificate delivered in connection therewith shall be true and correct in all
material respects (provided that any representation or warranty that is
qualified by materiality shall be true and correct in all respects) on and as of
the Closing Date.

 

(h)     No Default.  No Default or Event of Default shall have occurred and be
continuing on the Closing Date or after giving effect to the extensions of
credit to the Borrower hereunder on the Closing Date.

 

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document

 





 

--------------------------------------------------------------------------------

 

46

or other matter required under this Section 5.1 unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.

 

5.2     Conditions to Each Extension of Credit After the Closing Date.  The
agreement of each Lender to make any extension of credit to the Borrower
requested to be made by it on any date after the Closing Date is subject to the
satisfaction of the following conditions precedent:

 

(a)     Representations and Warranties.  Each of the representations and
warranties made by any Loan Party in the Loan Documents or any notice or
certificate delivered in connection therewith (other than the representation and
warranty contained in Section 4.2) shall be true and correct in all material
respects (provided that any representation or warranty that is qualified by
materiality shall be true and correct in all respects) on and as of such date as
if made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (provided that any representation or warranty that is qualified by
materiality shall be true and correct in all respects) as of such earlier date.

 

(b)     No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit to
the Borrower requested to be made on such date.

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

 

SECTION 6.     AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, subject to Section 10.14(b),
the Borrower shall and shall cause each of its Subsidiaries to:

 

6.1     Financial Statements.  Furnish to the Administrative Agent and each
Lender:

 

(a)     as soon as publicly available, but in any event within 90 days after the
end of each fiscal year of the Borrower, a copy of the audited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of income and
of cash flows for such year, setting forth in each case in comparative form, the
figures for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit by KPMG LLP or other independent certified public accountants of
nationally recognized standing;

 

(b)     as soon as publicly available, but in any event not later than 45 days
after the end of each of the first three quarterly periods of each fiscal year
of the Borrower, a copy of the unaudited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at the end of such quarter and the
related unaudited consolidated statements of (x)  income for such quarter and
for the period from the beginning of such fiscal year to the close of such
quarter, and (y) cash flows for the period from the beginning of such fiscal
year to the close of such quarter setting forth in each case in comparative
form, the figures for the previous year,

 





 

--------------------------------------------------------------------------------

 

47

certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments and the absence of
footnotes).

 

All such financial statements shall be prepared in reasonable detail and in
accordance with generally accepted accounting principles in the United States
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

 

In lieu of furnishing the Administrative Agent and each Lender with the items
referred to in Sections 6.1(a) and 6.1(b), the Borrower may make available such
items on the Borrower’s website www.airleasecorp.com, at www.sec.gov or at such
other website as notified to the Administrative Agent and the Lenders, which
shall be deemed to have satisfied the requirements of delivery of such items in
accordance with this Section 6.1.

 

6.2     Certificates; Other Information.  Furnish to the Administrative Agent
and each Lender (or, in the case of clause (e), to the relevant Lender):

 

(a)     concurrently with the delivery of the annual and quarterly financial
statements pursuant to Section 6.1, (i) a certificate of a Responsible Officer
stating that such Responsible Officer has obtained no knowledge of any Default
or Event of Default except as specified in such certificate and (ii) a
Compliance Certificate containing all information and calculations necessary for
determining compliance by the Borrower with Sections 7.1(a), (b), (c) and (d) as
of the last day of the fiscal quarter or fiscal year of the Borrower, as the
case may be;

 

(b)     concurrently with the delivery of the annual and quarterly financial
statements pursuant to Section 6.1, a narrative discussion and analysis of the
financial condition and results of operations of the Borrower and its
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter, as compared to
the comparable periods of the previous year;

 

(c)     promptly following receipt thereof, copies of (i) any documents
described in Section 101(k) of ERISA that any Group Member or any ERISA
Affiliate may request with respect to any Multiemployer Plan and (ii) any
notices described in Section 101(l) of ERISA that any Group Member or any ERISA
Affiliate may request with respect to any Multiemployer Plan; provided, that if
the relevant Group Member or ERISA Affiliate has not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
then, upon reasonable request of the Administrative Agent, such Group Member or
the ERISA Affiliate shall promptly make a request for such documents or notices
from such administrator or sponsor and the Borrower shall provide copies of such
documents and notices promptly after receipt thereof; and

 

(d)     within a reasonable period of time, such additional financial and other
information (not including reports and other materials to the extent filed with
the SEC) as any Lender may from time to time reasonably request.

 

In lieu of furnishing the Administrative Agent and each Lender with discussion
and analysis referred to in Section 6.2(b) above, the Borrower may make
available its annual report on Form 10-K or its quarterly report on Form 10-Q,
as applicable, in each case containing a Management’s Discussion and Analysis of
Financial Condition and Results of Operations as required by such form, on the
Borrower’s website at www.airleasecorp.com, at www.sec.gov or at such other
website as notified to the Administrative Agent





 

--------------------------------------------------------------------------------

 

48

and the Lenders, which shall be deemed to have satisfied the requirements of
furnishing such discussion and analysis required by Section 6.2(b).

 

6.3     Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
obligations (including Taxes) of whatever nature, except (a) where the amount or
validity thereof is currently being contested in good faith by appropriate
actions and reserves in conformity with generally accepted accounting principles
in the United States with respect thereto have been provided on the books of the
relevant Group Member, or (b) where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

6.4     Maintenance of Existence; Compliance.  (a)  Preserve, renew and keep in
full force and effect its organizational existence, except as otherwise
permitted by Section 7.3; (b) comply with all Requirements of Law except to the
extent that failure to comply therewith could not reasonably be expected to have
a Material Adverse Effect; and (c) maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

 

6.5     Maintenance of Property; Insurance.  (a)  Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance to the extent and against such risks as is commonly
maintained by companies engaged in the same or similar business.

 

6.6     Inspection of Property; Books and Records; Discussions.  (a)  Keep
proper books of records and account in which full, true and correct entries in
conformity with generally accepted accounting principles in the United States
and all material Requirements of Law shall be made of all dealings and
transactions in relation to its business and activities and (b) permit, upon
five Business Days’ notice, representatives of the Administrative Agent or any
Lender to visit and inspect any of its properties and examine and make abstracts
from any of its books and records at any reasonable time but not more than two
times per fiscal year.

 

6.7     Notices.  Promptly give notice to the Administrative Agent and each
Lender as soon as practicable, but in no event later than five Business Days’
after the Borrower obtains knowledge of the occurrence of:

 

(a)     any Default or Event of Default;

 

(b)     any (i) default or event of default under any Contractual Obligation of
any Group Member or (ii) litigation, investigation or proceeding that may exist
at any time between any Group Member and any Governmental Authority, that in
either case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

 

(c)      any litigation or proceeding affecting any Group Member (i) which could
reasonably be expected to have a Material Adverse Effect or (ii) which relates
to any Loan Document;

 

(d)     an ERISA Event that could reasonably be expected to have a Material
Adverse Effect, as soon as possible and in any event within 30 days after the
Borrower knows or has reason to know thereof;

 





 

--------------------------------------------------------------------------------

 

49

(e)     promptly after any Rating Agency shall have announced a change in the
rating established or deemed to have been established for the Index Debt,
written notice of such rating change; and

 

(f)     any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

 

6.8     Use of Proceeds.  The proceeds of the Loans will be used only for the
purposes set forth in Section 4.16.  No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X. The
Borrower and its Subsidiaries shall not use, and the respective directors,
officers, employees and agents of the Borrower and its Subsidiaries shall not
use, the proceeds of any Loan or Letter of Credit (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or (B) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.

 

6.9     Accuracy of Information.  The Borrower will ensure that all written or
formally presented information furnished to the Administrative Agent or the
Lenders in connection with this Agreement or any amendment or modification
hereof or waiver hereunder, taken as a whole, when furnished, does not contain
any untrue statement of material fact or omits to state any material fact
necessary to make the statements contained therein, in the light of the
circumstances under which they are made, not materially misleading (giving
effect to all supplements thereto), and the furnishing of such information shall
be deemed to be representation and warranty by the Borrower on the date thereof
as to the matters specified in this Section 6.9.

 

6.10     Future Guarantors.  The Borrower shall cause each Subsidiary that, on
the Closing Date or any time thereafter, guarantees any Specified Indebtedness
of the Borrower, to execute and deliver to the Administrative Agent a Guaranty;
provided that such Subsidiary may be released from its Guaranty at such time as
it no longer guarantees any Specified Indebtedness of the Borrower.

 

SECTION 7.     NEGATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, subject to Section 10.14(b),
the Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly: 

 

7.1     Financial Condition Covenants.

 

(a)     Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio as
at the last day of any fiscal quarter of the Borrower to be greater than 3.00 to
1.00.

 

(b)     Consolidated Shareholders’ Equity.  Permit the Consolidated
Shareholders’ Equity as at the last day of any fiscal quarter of the Borrower to
be less than $2,000,000,000.  

 





 

--------------------------------------------------------------------------------

 

50

(c)     Consolidated Unencumbered Assets.  Permit the Consolidated Unencumbered
Assets as at the last day of any fiscal quarter of the Borrower to be less than
125% of the Consolidated Unsecured Indebtedness as at the last day of such
fiscal quarter.

 

(d)     Consolidated Interest Coverage Ratio.  Subject to Section 10.18, as of
the end of any fiscal quarter, permit the ratio of (i) Consolidated Adjusted
EBITDA for such fiscal quarter together with the three fiscal quarters which
immediately precede such fiscal quarter to (ii) Consolidated Interest Expense
during such period to be less than 1.50 to 1.00.

 

7.2     Indebtedness.  Permit any Subsidiary to create, issue, incur, assume or
become liable in respect of any Unsecured Indebtedness, except:

 

(a)     Indebtedness of any Guarantor;

 

(b)     Indebtedness of a Subsidiary owed to the Borrower or to a Wholly-Owned
Subsidiary; and

 

(c)     Indebtedness of an SPC Subsidiary incurred to finance the acquisition of
a single Aircraft Asset on an unsecured basis (“Unsecured Aircraft Financing
Debt”); provided that such Unsecured Aircraft Financing Debt becomes Secured
Indebtedness within 90 days of incurrence; provided,  further, that, at any one
time, no more than three (3) SPC Subsidiaries may have Unsecured Aircraft
Financing Debt outstanding.

 

7.3     Fundamental Changes.  (a) Enter into any merger or consolidation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or, in a single transaction or in a related series of transactions
Dispose of all or substantially all of the property or business of the Borrower
and its Subsidiaries, taken as a whole.

 

(b)     Notwithstanding Section 7.3(a), any Subsidiary of the Borrower may be
merged or consolidated with or into the Borrower (provided that the Borrower
shall be the continuing or surviving corporation) or with or into any Guarantor;
(ii) any Guarantor may be merged or consolidated with or into any Subsidiary if
after giving effect to such merger or consolidation, the surviving Person is a
Guarantor; (iii) any Subsidiary that is not a Guarantor may be merged or
consolidated with or into any other Subsidiary; and (iv) any Subsidiary may be
merged or consolidated with or into any Person so long as any such transaction
referred to in this clause (iv) would not result in the Disposition of all or
substantially all of the property or business of the Borrower and its
Subsidiaries, taken as a whole; (v) any Subsidiary may Dispose of any or all of
its assets to the Borrower or any other Subsidiary (upon voluntary dissolution,
winding up or liquidation or otherwise); provided that, if the Subsidiary making
such Disposition is a Guarantor, the recipient shall be the Borrower or a
Guarantor; and (vi) any Subsidiary that is not a Guarantor may liquidate, wind
up or dissolve itself if it has no assets. 

 

7.4     Restricted Payments. (i) Declare or pay any dividend or make any
distribution on its Capital Stock (other than dividends or distributions paid in
the Borrower’s Qualified Capital Stock) held by Persons other than the Borrower
or any of its Wholly-Owned Subsidiaries, (ii) purchase, redeem or otherwise
acquire or retire for value any Capital Stock of the Borrower held by Persons
other than the Borrower or any of its Wholly-Owned Subsidiaries, or (iii) repay,
redeem, repurchase, defease or otherwise acquire or retire for value, or make
any payment on or with respect to, any Subordinated Obligation except scheduled
payments of interest and principal on such Subordinated Obligation and payment
of principal and interest of such Subordinated Obligation at its stated
maturity, (collectively, “Restricted Payments”), except that this Section 7.4
shall not prohibit:

 





 

--------------------------------------------------------------------------------

 

51

(A)     the payment of any dividend within 60 days after the date of declaration
thereof if, at the date of declaration, such payment would have complied with
this Section 7.4;

 

(B)     dividends or distributions by a Subsidiary payable, on a pro rata basis
or on a basis more favorable to the Borrower and its Subsidiaries, to all
holders of any class of Capital Stock of such Subsidiary a majority of which is
held, directly or indirectly through Subsidiaries, by the Borrower;

 

(C)     the purchase, redemption or other acquisition or retirement for value of
Capital Stock of the Borrower held by officers, directors or employees or former
officers, directors or employees (or their estates or beneficiaries under their
estates), upon death, disability, retirement, severance or termination of
employment or pursuant to any agreement under which the Capital Stock was issued
or any employment agreement approved by the Borrower’s Board of Directors;

 

(D)     the repurchase, redemption or other acquisition for value of Capital
Stock of the Borrower deemed to occur in connection with paying cash in lieu of
fractional shares of such Capital Stock in connection with a share dividend,
distribution, share split, reverse share split, merger, consolidation or other
business combination of the Borrower, in each case, permitted by this Agreement;

 

(E)     the repurchase of Capital Stock deemed to occur upon the exercise of
stock options to the extent such Capital Stock represents a portion of the
exercise price of those stock options;

 

(F)     the payment of cash by the Borrower or any of its Subsidiaries to allow
the payment of cash in lieu of the issuance of fractional shares upon (i) the
exercise of options, warrants or other rights to purchase or (ii) the conversion
or exchange of Capital Stock of such Person or Convertible Notes;

 

(G)     the making of cash payments in connection with any conversion of
Convertible Notes permitted to be incurred under this Agreement not to exceed
the sum of (i) the principal amount of such Convertible Notes plus (ii) any
payments received by the Borrower or any of its Subsidiaries pursuant to the
exercise, settlement or termination of any related Permitted Bond Hedge
Transaction;

 

(H)     any payments in connection with a Permitted Bond Hedge Transaction, and
the settlement of any related Permitted Warrant Transaction (i) by delivery of
shares of the Borrower’s Common Stock upon net share settlement thereof or (ii)
by (A) set-off against the related Permitted Bond Hedge Transaction, (B) payment
of an early termination amount thereof in shares of the Borrower’s Common Stock
upon any early termination thereof and (C) payment of an amount thereof in cash
upon exercise, settlement or an early termination thereof in an aggregate amount
not to exceed the aggregate amount of any payments received by the Borrower or
any of its Subsidiaries pursuant to the exercise, settlement or termination of
any related Permitted Bond Hedge Transaction, less any cash payments made with
respect to any related Convertible Notes pursuant to clause (g) of this Section
7.4; and

 

(I)     the purchase, redemption or other acquisition or retirement for value of
Capital Stock of the Borrower, or any dividends or distributions by the Borrower
on its

 





 

--------------------------------------------------------------------------------

 

52

Capital Stock, in an aggregate amount not to exceed for any fiscal year 15% of
Consolidated Net Income for such fiscal year; provided that, in the case of this
clause (I) no Default or Event of Default has occurred and is continuing or
would occur as a result thereof.

 

7.5     Transactions with Affiliates.  Enter into any transaction or group of
related transactions that are material in relation to the business, operations,
financial condition or properties of the Borrower and its Subsidiaries taken as
a whole (including without limitation the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate
(other than the Borrower or another Subsidiary or a Joint Venture), except upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary
than could reasonably be obtainable in a comparable arm’s length transaction
with a Person who is not an Affiliate.  The restrictions in this Section shall
not apply to (1) any leasing transaction, including, without limitation, a
transaction in which an Aircraft Asset is subleased to a customer of the
Borrower or any Subsidiary, involving one or more Subsidiaries for the purposes
of effecting aircraft registration or tax planning; (2) any amendment to, or
replacement of, any agreement with an Affiliate that is in effect on the Closing
Date so long as any such amendment or replacement agreement is not more
disadvantageous to Lenders, as determined in good faith by the Board of
Directors of the Borrower, in any material respect than the original agreement
as in effect on the Closing Date; (3) dividends, stock repurchases and
investments, so long as no Event of Default would result as a consequence
thereof; (4) the issuance of Common Stock or Preferred Stock by the Borrower
including in connection with the exercise or conversion of options, warrants,
convertible securities or similar rights to acquire or purchase Common Stock or
Preferred Stock; (5) transactions permitted by, and complying with, the
provisions of Section 7.4  and (6) any directors’ fees, indemnification and
similar arrangements, consulting fees, employee salaries, bonuses or employment
agreements, compensation or employee benefit arrangements and incentive
arrangements with any officer, director or employee of the Borrower or a
Subsidiary thereof that are (x) approved in good faith by the Borrower’s Board
of Directors, the independent members of the Borrower’s Board of Directors, or
the Compensation Committee of the Borrower’s Board of Directors, as applicable,
or (y) otherwise customary and reasonable.

 

7.6     Changes in Fiscal Periods.  Permit the fiscal year of the Borrower to
end on a day other than December 31 or change the Borrower’s method of
determining fiscal quarters.

 

7.7     Lines of Business.  Engage in any business if, as a result, the general
nature of the business in which the Borrower and its Subsidiaries, taken as a
whole, would then be engaged would be substantially changed from the general
nature of the business in which the Borrower and its Subsidiaries, taken as a
whole, are engaged on the date of this Agreement.

 

SECTION 8.     EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a)     the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
five Business Days after any such interest becomes due in accordance with the
terms hereof or within five Business Days after demand for any other amount in
accordance with the terms hereof; or

 

(b)     any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or

 





 

--------------------------------------------------------------------------------

 

53

other written statement furnished by it at any time under or in connection with
this Agreement or any such other Loan Document shall prove to have been
inaccurate in any material respect on or as of the date made or deemed made and,
if capable of remedy, such default shall continue unremedied for a period of 30
days after notice to the Borrower from the Administrative Agent or the Required
Lenders; or

 

(c)     any Loan Party shall default in the observance or performance of any
agreement contained in Section 6.4(a) (with respect to the Borrower only),
Section 6.7(a) or Section 7 of this Agreement; or

 

(d)     any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Borrower from the Administrative Agent or the Required Lenders; or

 

(e)     any Group Member shall default under any mortgage, indenture or
instrument under which there is issued or by which there is secured or evidenced
any Indebtedness by such Person (or the payment of which is a Guarantee
Obligation of such Person), other than Indebtedness owed to any Group Member,
Non-Recourse Indebtedness of any Group Member, whether such Indebtedness or
Guarantee Obligation now exists, or is created after the Closing Date, which
default (i) is caused by a failure to pay principal of, interest or premium, if
any, on such Indebtedness prior to the expiration of the grace period provided
in such mortgage, indenture or instrument (a “payment default”) or (ii) results
in the acceleration of such Indebtedness prior to its stated maturity; and, in
each case the outstanding principal amount of any such Indebtedness, together
with the principal amount of any other such Indebtedness under which there has
been a payment default or the maturity of which has been so accelerated,
aggregates $100,000,000 or more; provided further that in connection with any
series of Convertible Notes, (x) any conversion of such Indebtedness by a holder
thereof into shares of Common Stock, cash or a combination of cash and shares of
Common Stock, (y) the rights of holders of such Convertible Notes to convert
into shares of Common Stock, cash or a combination of cash and shares of Common
Stock and (z) the rights of holders of such Convertible Notes to require any
repurchase by the Borrower of such Convertible Notes in cash upon a fundamental
change shall not, in itself, constitute an Event of Default under this paragraph
(e); or

 

(f)     (i) the Borrower or any Significant Subsidiary or any group of
Subsidiaries that, taken together (as of the date of the latest audited
consolidated financial statements of the Borrower and its Subsidiaries), would
constitute a Significant Subsidiary shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets; or (ii) there shall be commenced
against the Borrower or any Significant Subsidiary or any group of Subsidiaries
that, taken together (as of the date of the latest audited consolidated
financial statements of the Borrower and its Subsidiaries), would constitute a
Significant Subsidiary any case, proceeding or other action of a nature referred
to in clause (i) above that (A) results in the entry of an order for relief or
any such adjudication or appointment (that, in the case of such appointments, is
not discharged within 60 days) or (B)

 





 

--------------------------------------------------------------------------------

 

54

remains undismissed or undischarged for a period of 60 days; or (iii) there
shall be commenced against the Borrower or any Significant Subsidiary or any
group of Subsidiaries that, taken together (as of the date of the latest audited
consolidated financial statements of the Borrower and its Subsidiaries), would
constitute a Significant Subsidiary any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or (iv)
the Borrower or any Significant Subsidiary or any group of Subsidiaries that,
taken together (as of the date of the latest audited consolidated financial
statements of the Borrower and its Subsidiaries), would constitute a Significant
Subsidiary shall consent to, approve of, or acquiesce in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) the Borrower or any
Significant Subsidiary or any group of Subsidiaries that, taken together (as of
the date of the latest audited consolidated financial statements of the Borrower
and its Subsidiaries), would constitute a Significant Subsidiary shall generally
not, or shall admit in writing its inability to, pay its debts as they become
due; or (vi) or the Borrower or any Significant Subsidiary or any group of
Subsidiaries that, taken together (as of the date of the latest audited
consolidated financial statements of the Borrower and its Subsidiaries), would
constitute a Significant Subsidiary shall make a general assignment for the
benefit of its creditors; or

 

(g)     (i) an ERISA Event shall have occurred, (ii) a trustee shall be
appointed by a United States district court to administer any Pension Plan,
(iii) the PBGC shall institute proceedings to terminate any Pension Plan(s), or
(iv) any Loan Party or any of their respective ERISA Affiliates shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred or will be
assessed Withdrawal Liability to such Multiemployer Plan and such entity does
not have reasonable grounds for contesting such Withdrawal Liability or is not
contesting such Withdrawal Liability in a timely and appropriate manner;  and in
each case in clauses (i) through (iv) above, such event or condition, together
with all other such events or conditions, if any, could, in the judgment of the
Required Lenders, reasonably be expected to result in a Material Adverse Effect;
or

 

(h)     one or more final judgments or decrees shall be entered against the
Borrower or any Significant Subsidiary or any group of Subsidiaries that, taken
together (as of the date of the latest audited consolidated financial statements
of the Borrower and its Subsidiaries), would constitute a Significant Subsidiary
involving in the aggregate a liability (excluding amounts covered by
indemnities, the terms of which are reasonably satisfactory to the Required
Lenders, or fully covered by insurance as to which the relevant insurance
company has not denied coverage) of $100,000,000 or more, which judgments or
decrees shall not have been vacated, discharged, stayed or bonded within 60 days
after such judgment becomes final; or

 

(i)     any subordination agreement with respect to a Subordinated Obligation
shall cease, for any reason, to be in full force and effect, or any Loan Party
or any Affiliate of any Loan Party shall so assert in writing; or

 

(j)     except as permitted hereunder or thereunder, the guarantee contained in
the Guaranty shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert in writing; or

 

(k)     a Change of Control shall occur;

 





 

--------------------------------------------------------------------------------

 

55

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken:  (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) to be due and payable forthwith,
whereupon the same shall immediately become due and payable.  With respect to
all Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit.  Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower hereunder and under the other
Loan Documents.  After all such Letters of Credit shall have expired or been
fully drawn upon, all Reimbursement Obligations shall have been satisfied and
all other obligations of the Borrower hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto).  Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

 

SECTION 9.     The Agents

 

9.1     Appointment.  Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

9.2     Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

 

9.3     Exculpatory Provisions.  Neither any Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys-in-fact or
Affiliates shall be (i) liable for any action

 





 

--------------------------------------------------------------------------------

 

56

lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence or willful misconduct) or (ii) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder.  The Agents shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

 

9.4     Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy
or email message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent.  The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.

 

9.5     Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders.  The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

 

9.6     Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, advisors, attorneys-in-fact or Affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
Affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender.  Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition

 





 

--------------------------------------------------------------------------------

 

57

and creditworthiness of the Loan Parties and their Affiliates and made its own
decision to make its Loans hereunder and enter into this Agreement.  Each Lender
also represents that it will, independently and without reliance upon any Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their Affiliates.  Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
Affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
advisors, attorneys-in-fact or Affiliates.

 

9.7     Indemnification.  The Lenders agree to indemnify each Agent and its
officers, directors, employees, Affiliates, agents, advisors and controlling
persons (each, an “Agent Indemnitee”)  (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective Aggregate Exposure Percentages in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct.  The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

 

9.8     Agent in Its Individual Capacity.  Each Agent and its Affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with any Loan Party as though such Agent were not an Agent.  With respect to its
Loans made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

 

9.9     Successor Administrative Agent.  The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the
Borrower.  Additionally, if the Lender then acting as Administrative Agent is a
Defaulting Lender by virtue of clause (d) or (e) of the definition thereof, then
Administrative Agent may be removed by the Required Lenders or the Borrower.  If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former

 





 

--------------------------------------------------------------------------------

 

58

Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans.  If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  After any removed Administrative Agent’s removal
or retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this Section 9 and of Section 10.5 shall continue to inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.

 

9.10     Arrangers, Documentation Agents and Syndication Agents.  Neither the
Arrangers, the Documentation Agents nor the Syndication Agents shall have any
duties or responsibilities hereunder in their respective capacities as such.

 

SECTION 10.     MISCELLANEOUS

 

10.1     Amendments and Waivers.  Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1.  The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided,  however, that no such waiver and no such amendment,
supplement or modification shall (i) reduce or forgive the principal amount or
extend the final scheduled date of maturity of any Loan, extend the expiration
date of any Letter of Credit beyond the date that is five Business Days prior to
the Termination Date or reduce the stated rate of any interest or fee payable
hereunder (except (x) in connection with the waiver of applicability of any
post-default increase in interest rates (which waiver shall be effective with
the consent of the Required Lenders) and (y) that any amendment or modification
of defined terms used in the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (i)) or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Lender’s Commitment, in each case
without the written consent of each Lender directly affected thereby; provided,
 however, that in the event of increases to the Total Commitments pursuant to
Section 2.1(b), only the consents as set forth in Section 2.1(b) shall be
required; provided further, that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the Total Commitments shall not be deemed to constitute an increase of the
Commitment of any Lender, and that an increase in the available portion of any
Commitment of any Lender shall not be deemed to constitute an increase of the
Commitment of such Lender; (ii) eliminate or reduce the voting rights of any
Lender under this Section 10.1 without the written consent of such Lender; (iii)
reduce any percentage specified in the definition of Required Lenders or consent
to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents or release all or
substantially all of the Guarantors from their obligations under the Guaranty,
in each case without the written consent of all Lenders; (iv) amend, modify or
waive any provision of Section 2.13 without the written consent of all Lenders,
(v) amend, modify or waive any provision of Section 9 or any other provision of
any Loan Document that affects the Administrative Agent without the written
consent of the

 





 

--------------------------------------------------------------------------------

 

59

Administrative Agent; or (vi) amend, modify or waive any provision of Section
2.3 or 2.4 without the written consent of the Swingline Lender; or (vii) amend,
modify or waive any provision of Section 3 without the written consent of the
Issuing Lender.  Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans.  In the case of any waiver, the Loan Parties, the Lenders
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Extensions of Credit and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

 

10.2     Notices.  All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

 

 

 

Borrower:

Air Lease Corporation

 

2000 Avenue of the Stars, Suite 1000N

 

Los Angeles, California 90067

 

Attention:   Legal Department

 

Email: legalnotices@airleasecorp.com

 

Telecopy:  (310) 553-0999

 

Telephone: (310) 553-0555

 

 

Administrative Agent

JPMorgan Chase Bank, N.A.

(on behalf of the Lenders):

Loan & Agency Group

 

1111 Fannin Street, Floor 10

 

Houston, TX, 77002-6925

 

Attention:  Omar Jones

 

Telecopy:  (713) 750-2938

 

Telephone: (713) 750-7912

 

Email   omar.e.jones@jpmorgan.com

 

 

 

With a copy to:

 

 

 

JPMorgan Chase Bank, N.A.

 

383 Madison Avenue

 

New York, New York 10179

 

Attention:  Matthew Massie

 

Telecopy:  (212) 270-5100

 





 

--------------------------------------------------------------------------------

 

60

 

Telephone: (212) 270-5432

 

E-mail:  matthew.massie@jpmorgan.com

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

10.3     No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.4     Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

10.5     Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Administrative Agent, the Arrangers, the Syndication Agents and
the Documentation Agents for all their reasonable and documented out of pocket
costs and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable and
documented fees and disbursements of counsel to the Administrative Agent and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Borrower prior to the Closing Date (in the case
of amounts to be paid on the Closing Date) and from time to time thereafter on a
quarterly basis or such other periodic basis as the Administrative Agent shall
reasonably deem appropriate, (b) to pay or reimburse each Lender, the Issuing
Lender, the Swingline Lender and the Administrative Agent for all its documented
out of pocket costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any other documents prepared in connection herewith or therewith, including the
reasonable and documented fees and disbursements of one firm of counsel to all
such Persons, one local counsel, as necessary, in each appropriate jurisdiction
and, in the case of an actual or perceived conflict of interest where the Person
affected by such conflict informs the Borrower of such conflict and thereafter
retains its own counsel, of another firm of counsel for each such affected
Person, (c) to pay, indemnify, and hold each Lender, the Issuing Lender, the
Swingline Lender and the Administrative Agent harmless from, any and all
recording and filing fees that may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Loan Documents and any other documents prepared in
connection herewith or therewith, and (d) to pay, indemnify, and hold each
Lender, the Issuing Lender, the Swingline





 

--------------------------------------------------------------------------------

 

61

Lender, the Administrative Agent, the Arrangers, the Syndication Agents and the
Documentation Agents, their respective Affiliates, and their respective
officers, directors, employees, agents, and  advisors (each, an “Indemnitee”)
harmless from and against any and all other liabilities, losses, damages,
penalties, claims or expenses incurred with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any other documents prepared in connection herewith or therewith,
including any claim, litigation, investigation or proceeding regardless of
whether any Indemnitee is a party thereto and whether or not the same are
brought by the Borrower, its equity holders, Affiliates or creditors or any
other Person, including any of the foregoing relating to the use of proceeds of
the Loans and the reasonable and documented fees and disbursements of one firm
of counsel to all Indemnities, one local counsel, as necessary, in each
appropriate jurisdiction and, in the case of an actual or perceived conflict of
interest where the Indemnitee affected by such conflict informs the Borrower of
such conflict and thereafter retains its own counsel, of another firm of counsel
for each such affected Indemnitee (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), provided, that the Borrower shall
have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities have resulted from (x)
the gross negligence or willful misconduct of such Indemnitee or (y) the
material breach in bad faith of such Indemnitee’s obligations hereunder or under
any other Loan Document.  Without limiting the foregoing, and to the extent
permitted by applicable law, the Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all liabilities, losses, damages, claims or expenses
incurred under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee, except to the extent resulting from
the conduct referred to in clauses (x) or (y) of the preceding sentence.  No
Indemnitee shall be liable for any damages arising from the unauthorized use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems, except to the
extent any such damages arise from the gross negligence or willful misconduct or
material breach in bad faith of such Indemnitee.  No Indemnitee and none of the
Borrower or any of the Borrower’s Affiliates or directors, officers, employees,
advisors or agents shall be liable for any indirect, special, exemplary,
punitive or consequential damages in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.  All amounts
due under this Section 10.5 shall be payable not later than 20 Business Days
after written demand therefor.  The Borrower shall not be liable for the
settlement of any action or proceeding effected without its written consent
(which consent shall not be unreasonably withheld or delayed).  If any
settlement of any action is consummated with the written consent of the
Borrower, the Borrower agrees to indemnify and hold harmless each Indemnitee
from and against any and all liabilities, losses, damages, claims or expenses by
reason of such settlement in accordance with the provisions of this Section
10.5.  The Borrower shall not, without the prior written consent of an
Indemnitee (which consent shall not be unreasonably withheld), effect any
settlement of any pending or threatened proceedings in respect of which
indemnity could have been sought hereunder by such Indemnitee unless such
settlement (a) includes an unconditional release of such Indemnitee in form and
substance reasonably satisfactory to such Indemnitee from all liability on
claims that are the subject matter of such proceedings and (b) does not include
any statement as to or any admission of fault, culpability or a failure to act
by or on behalf of any Indemnitee.  Statements payable by the Borrower pursuant
to this Section 10.5 shall be submitted to the chief financial officer
(Telephone No. (310) 553-0555) (Telecopy No. (310) 553-0999), at the address of
the Borrower set forth in Section 10.2, or to such other Person or address as
may be hereafter designated by the Borrower in a written notice to the
Administrative Agent.  The agreements in this Section 10.5 shall survive the
termination of this Agreement and the repayment of the Loans and all other
amounts payable hereunder.  Notwithstanding the foregoing, indemnification for
Non-Excluded Taxes and Other Taxes shall be governed by, and be subject to the
qualifications and requirements set forth in, Section 2.15.

 





 

--------------------------------------------------------------------------------

 

62

10.6     Successors and Assigns; Participations and Assignments.

 

(a)     The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).

 

(b)     (i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons that are Eligible Assignees (each, an
“Assignee”), other than a natural person, the Borrower or any Affiliate of the
Borrower, all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) with the prior written consent of:

 

(A)      the Borrower (such consent not to be unreasonably withheld), provided
that no consent of the Borrower shall be required for an assignment to a Lender,
an Affiliate of a Lender or, if an Event of Default has occurred and is
continuing, any other Person; and provided,  further, that the Borrower shall be
deemed to have consented to any such assignment unless the Borrower shall object
thereto by written notice to the Administrative Agent within twenty Business
Days after having received notice thereof;

 

(B)     the Administrative Agent (such consent not to be unreasonably withheld),
provided that no consent of the Administrative Agent shall be required for an
assignment to a Lender or an Affiliate of a Lender;

 

(C)     the Swingline Lender (such consent not to be unreasonably withheld),
provided that no consent of the Swingline Lender shall be required for an
assignment to a Lender or an Affiliate of a Lender; and

 

(DC)     any Issuing Lender, as applicable (such consent not to be unreasonably
withheld), provided that no consent of any Issuing Lender shall be required for
an assignment to a Lender or an Affiliate of a Lender.

 

(ii)     Assignments shall be subject to the following additional conditions:

 

(A)     except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitments or Loans, the amount of the Commitments or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its Affiliates, if any;

 

(B)     (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and

 





 

--------------------------------------------------------------------------------

 

63

recordation fee of $3,500 (payable by the assigning Lender) and (2) the
assigning Lender shall have paid in full any amounts owing by it to the
Administrative Agent; and

 

(C)     the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

 

(iii)     Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption, the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 10.5).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section; provided, that if such assignment or transfer by
a Lender is treated as a sale of a participation, such Lender shall be subject
to the requirements of paragraph (c) relating to the Participant Register.

 

(iv)     The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent, the
Issuing Lender and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.  The Register shall
be available for inspection by the Borrower and any Lender at any reasonable
time and from time to time upon reasonable prior notice.   

 

(v)     Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c)     (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
other than to a Disqualified Lender (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
the Issuing Lender and the other Lenders shall continue to deal solely and
directly

 





 

--------------------------------------------------------------------------------

 

64

with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Any agreement pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 10.1 and (2) directly affects such Participant.  Subject to paragraph
(c)(ii) of this Section, the Borrower agrees that each Participant shall be
entitled to the benefits of, and subject to the limitations of, Sections 2.14,
2.15 and 2.16 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7(b) as though it were a Lender, provided such Participant shall be
subject to Section 10.7(a) as though it were a Lender.  Each Lender that sells a
participation, acting solely for this purpose as a non-fiduciary agent of the
Borrower, shall maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”).  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender and, to the extent disclosed
to them, each Loan Party, shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement notwithstanding notice to the
contrary; provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(ii)     A Participant shall not be entitled to receive any greater payment
under Section 2.14 or 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  A Participant shall not be entitled to the benefits of
Sections 2.14 or 2.15 unless such Participant agrees, for the benefit of
Borrower, to be subject to the provisions of Sections 2.14 and 2.15 as if it
were a Lender (it being understood that the documentation required under
Sections 2.15(e), (f) and (g) shall, subject to applicable law, be delivered to
the participating Lender).

 

(d)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

 

(e)     The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

 

10.7     Adjustments; Set‑off.  (a)  Except to the extent that this Agreement or
a court order expressly provides for payments to be allocated to a particular
Lender or to the Lenders, if any Lender (a “Benefitted Lender”) shall receive
any payment of all or part of the Obligations owing to it (other than in
connection with an assignment made pursuant to Section 10.6), or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set‑off,
pursuant to events or proceedings of the

 





 

--------------------------------------------------------------------------------

 

65

nature referred to in Section 8(f), or otherwise), in a greater proportion than
any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided,
 however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

 

(b)     In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without notice to the Borrower, any such
notice being expressly waived by the Borrower, to the extent permitted by
applicable law, upon any Obligations becoming due and payable by the Borrower
(whether at the stated maturity, by acceleration or otherwise), to apply to the
payment of such Obligations, by setoff or otherwise, any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, any Affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of the Borrower;
provided that if any Defaulting Lender shall exercise any such right of setoff,
(i) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of this
Agreement and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the Issuing Lender, the Swingline Lender and the Lenders
and (ii) the Defaulting Lender shall provide promptly to the Administrative
Agent a statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of set-off.  Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such application. 

 

10.8     Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by email
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

10.9     Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.10     Integration.  This Agreement and the other Loan Documents represent
the entire agreement of the Borrower, the Administrative Agent and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

 

10.11     GOVERNING LAW.  THIS AGREEMENT, THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER AND ANY CLAIM OR CONTROVERSY RELATED TO THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 





 

--------------------------------------------------------------------------------

 

66

10.12     Submission To Jurisdiction; Waivers.  The Borrower hereby irrevocably
and unconditionally:

 

(a)     submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York sitting in the
county of New York, the courts of the United States for the Southern District of
New York, and appellate courts from any thereof; provided, that nothing
contained herein or in any other Loan Document will prevent any Lender or the
Administrative Agent from bringing any action to enforce any award or judgment
or exercise any right in any other forum in which jurisdiction can be
established;

 

(b)     consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)     agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d)     agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

 

(e)     waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any indirect, special, exemplary, punitive or consequential damages.

 

10.13     Acknowledgements.  The Borrower hereby acknowledges and agrees that:

 

(a)     no fiduciary, advisory or agency relationship between the Loan Parties
and the Credit Parties is intended to be or has been created in respect of any
of the transactions contemplated by this Agreement or the other Loan Documents,
irrespective of whether the Credit Parties have advised or are advising the Loan
Parties on other matters, and the relationship between the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, in connection herewith
and therewith is solely that of creditor and debtor;

 

(b)     the Credit Parties, on the one hand, and the Loan Parties, on the other
hand, have an arm’s length business relationship that does not directly or
indirectly give rise to, nor do the Loan Parties rely on, any fiduciary duty to
the Loan Parties or their Affiliates on the part of the Credit Parties in
respect of the transactions contemplated by this Agreement and the other Loan
Documents;

 

(c)     the Loan Parties are capable of evaluating and understanding, and the
Loan Parties understand and accept, the terms, risks and conditions of the
transactions contemplated by this Agreement and the other Loan Documents;

 

(d)     the Loan Parties have been advised that the Credit Parties are engaged
in a broad range of transactions that may involve interests that differ from the
Loan Parties’ interests and that the Credit Parties have no obligation to
disclose such interests and transactions to the Loan Parties;

 





 

--------------------------------------------------------------------------------

 

67

(e)     the Loan Parties have consulted their own legal, accounting, regulatory
and tax advisors to the extent the Loan Parties have deemed appropriate in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(f)     each Credit Party has been, is, and will be acting solely as a principal
and, except as otherwise expressly agreed in writing by it and the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Loan Parties, any of their Affiliates or any other Person in
respect of the transactions contemplated by this Agreement and the other Loan
Documents;

 

(g)     none of the Credit Parties has any obligation to the Loan Parties or
their Affiliates with respect to the transactions contemplated by this Agreement
or the other Loan Documents except those obligations expressly set forth herein
or therein or in any other express writing executed and delivered by such Credit
Party and the Loan Parties or any such Affiliate; and

 

(h)     no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Credit Parties or among the Loan Parties and the Credit Parties.

 

10.14     Releases.  (a)  Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the Administrative Agent is hereby
irrevocably authorized by each Lender (without requirement of notice to or
consent of any Lender except as expressly required by Section 10.1) to take any
action requested by the Borrower having the effect of releasing any guarantee
obligations to the extent necessary to permit consummation of any transaction
not prohibited by any Loan Document, that has been consented to in accordance
with Section 10.1 or permitted by Section 6.10.

 

(b)     At such time as the Loans, the Reimbursement Obligations and the other
obligations (other than contingent indemnification obligations for which no
claim has been made) under the Loan Documents shall have been paid in full, the
Commitments have been terminated and no Letters of Credit shall be outstanding
(except to the extent cash collateralized in accordance with the procedures set
forth in Section 8), all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent and each Loan Party under
the Loan Documents shall terminate.

 

10.15     Confidentiality.  Each of the Administrative Agent, each Issuing
Lender and each Lender agrees to keep confidential all Information (as defined
below); provided that nothing herein shall prevent the Administrative Agent, any
Issuing Lender or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Issuing Lender or any other Lender or any
Affiliate thereof, (b) subject to an agreement to comply with the provisions of
this Section, to any actual or prospective Transferee), (c) to its employees,
directors, agents, attorneys, accountants and other professional advisors or
those of any of its Affiliates, (d) upon the request or demand of any
Governmental Authority (in which case the Administrative Agent or Lender, as
applicable, shall promptly notify the Borrower in advance to the extent
practicable and permitted by law), (e) in response to any order of any court or
other Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed other
than by reason of disclosure by such Administrative Agent or Lender, as
applicable, in breach of this Section 10.15, (h) to the National Association of
Insurance Commissioners or any similar organization, to the extent required by
such organization, or to any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, (i) in the case of the
Administrative Agent or any Arranger hereunder, information routinely provided
by arrangers to any data service provider, including league table providers,
that serve the lending industry,  (j) in connection with the exercise of any
remedy hereunder or under any other Loan Document, or (k) if agreed by the

 





 

--------------------------------------------------------------------------------

 

68

Borrower in its sole discretion, to any other Person.  “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
any Issuing Lender or any Lender on a non-confidential basis prior to disclosure
by the Borrower; provided that in the case of information received from the
Borrower after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 10.15 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

 

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities.  Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

 

10.16     WAIVERS OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 

10.17     USA Patriot Act.  Each Lender hereby notifies the Loan Parties that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the names and addresses of the Loan Parties and other
information that will allow such Lender to identify the Loan Parties in
accordance with the Patriot Act.

 

10.18     Suspended Terms.  Notwithstanding anything to the contrary contained
herein but subject to the terms of this Section 10.18, the Borrower will not be
subject to Section 7.1(d) (the “Interest Coverage Ratio”) and Section 7.4  at
any time after the date on which the Facility or the Index Debt have Investment
Grade Ratings from both S&P and Fitch. In the event that the Borrower is not
subject to the Interest Coverage Ratio for any period of time as a result of the
foregoing, and on a subsequent date one or both of S&P and Fitch (1) withdraw
their Investment Grade Rating for the Facility and the Index Debt or downgrade
the rating assigned to the Facility and the Index Debt below an Investment Grade
Rating, or (2) the Borrower or any of its Affiliates enters into an agreement to
effect a transaction and one or more of S&P and Fitch indicates that, if
consummated, such transaction (alone or together with any related
recapitalization or refinancing transactions) would cause either or both of S&P
and Fitch to withdraw its Investment Grade Rating for the Facility and the Index
Debt or downgrade the rating assigned to the Facility and the Index Debt below
Investment Grade Rating, then, without limiting

 





 

--------------------------------------------------------------------------------

 

69

the first sentence of this Section 10.18, the Borrower will thereafter again be
subject to the Interest Coverage Ratio.

 

10.19     Prior Credit Agreement.  The Borrower, certain of the Lenders,
Departing Lenders and the Administrative Agent are parties to the Prior Credit
Agreement.  The Borrower, the Lenders, the Departing Lenders and the
Administrative Agent agree that upon (i) the execution and delivery of this
Agreement by each of the parties hereto and (ii) satisfaction (or waiver by the
aforementioned parties) of the conditions precedent set forth in Section 5.1,
the terms and conditions of the Prior Credit Agreement shall be and hereby are
amended, superseded, and restated in their entirety by the terms and provisions
of this Agreement.  All amounts outstanding or otherwise due and payable under
the Prior Credit Agreement prior to the Closing Date shall, on and after the
Closing Date, be outstanding and due and payable under this Agreement.  Without
limiting the foregoing, upon the effectiveness hereof, the Administrative Agent
shall make such reallocations, sales, assignments or other relevant actions in
respect of each Lender’s credit and loan exposure under the Prior Credit
Agreement as are necessary in order that each such Lender’s Extensions of Credit
hereunder reflects such Lender’s Revolving Percentage of the Total Extensions of
Credit on the Closing Date.  Upon the effectiveness hereof, each Departing
Lender’s “Commitment” under the Prior Credit Agreement shall be terminated, each
Departing Lender shall have received payment in full of all of the “Obligations”
under the Prior Credit Agreement (other than obligations to pay fees and
expenses with respect to which the Borrower has not received an invoice,
contingent indemnity obligations and other contingent obligations owing to it
under the “Loan Documents” as defined in the Prior Credit Agreement) and each
Departing Lender shall not be a Lender hereunder.  For the avoidance of doubt,
upon the effectiveness of this Agreement, no Departing Lender shall have any
duties, responsibilities or obligations under the Prior Credit Agreement or
hereunder.  All Lenders agree and acknowledge that notwithstanding any other
provision of the Prior Credit Agreement to the contrary, only Departing Lenders
shall receive full repayment of their “Obligations” under the Prior Credit
Agreement on the effective Closing Date, as such Departing Lenders shall not
constitute Lenders hereunder, and the Lenders consent to such full repayment as
described above.

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

 

 

AIR LEASE CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





[Signature Page to ALC Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative

 

Agent and a Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





[Signature Page to ALC Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

[________________________________], as a

 

 

Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 



[Signature Page to ALC Credit Agreement]

--------------------------------------------------------------------------------

 

Exhibit B

 

Exhibit B

 

Increasing Commitment Lenders

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amount of

 

 

 

 

 

Existing

 

Commitment

 

New Total

 

Lender

    

Commitment

    

Increase

    

Commitment

 

JPMorgan Chase Bank, N.A.

 

$


175,000,000.00

 

$


25,000,000.00

 

$


200,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 

Bank of China, Los Angeles Branch

 

$


125,000,000.00

 

$


50,000,000.00

 

$


175,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$


125,000,000.00

 

$


50,000,000.00

 

$


175,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 

Lloyds Bank plc

 

$


75,000,000.00

 

$


50,000,000.00

 

$


125,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 

Morgan Stanley Bank, N.A.

 

$


61,126,293.13

 

$


27,747,413.74

 

$


88,873,706.87

 

 

 

 

 

 

 

 

 

 

 

 

Citizens Bank, N.A.

 

$


40,000,000.00

 

$


20,000,000.00

 

$


60,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 

Land Bank of Taiwan, New York Branch

 

$


15,000,000.00

 

$


15,000,000.00

 

$


30,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

$


616,126,293.13

 

$


237,747,413.74

 

$


853,873,706.87

 

 

[Signature Page to ALC Credit Agreement]

--------------------------------------------------------------------------------